EXECUTION VERSION

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Exhibit 10.7

 

 

 

 

 

SUBSEQUENT PURCHASE
AND SALE AGREEMENT

 

 

between

 

 

ARPI LLC,
as Seller,

 

 

and

 

 

PDL BIOPHARMA, INC.,
as Purchaser

 

 

 

 

 

 

Dated as of September 18, 2015

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 TABLE OF CONTENTS

 

    Page      

ARTICLE I

DEFINED TERMS AND RULES OF CONSTRUCTION

1

     

Section 1.1

Defined Terms

1

Section 1.2

Rules of Construction

10

     

ARTICLE II

PURCHASE AND SALE OF THE PURCHASED INTEREST

11

     

Section 2.1

Purchase and Sale

11

Section 2.2

Payment of Purchase Price

14

Section 2.3

No Assumed Obligations

14

Section 2.4

Excluded Assets

14

     

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

15

     

Section 3.1

Organization

15

Section 3.2

No Conflicts

15

Section 3.3

Authorization

16

Section 3.4

Ownership

16

Section 3.5

Governmental and Third Party Authorizations

16

Section 3.6

No Litigation

17

Section 3.7

Solvency

17

Section 3.8

Tax Matters

17

Section 3.9

No Brokers’ Fees

18

Section 3.10

Compliance with Laws

18

Section 3.11

UCC Matters

18

Section 3.12

Margin Stock; Investment Company

18

Section 3.13

Related Agreements

18

Section 3.14

Operations of Seller

19

     

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

19

     

Section 4.1

Organization

19

Section 4.2

No Conflicts

19

Section 4.3

Authorization

19

Section 4.4

Governmental and Third Party Authorizations

20

Section 4.5

No Litigation

20

Section 4.6

Seller Retained Rights

20

     

ARTICLE V

COVENANTS

21

     

Section 5.1

Books and Records; Notices

21

Section 5.2

Confidentiality; Public Announcement

22

Section 5.3

Further Assurances

24

Section 5.4

Payments on Account of the Purchased Assets

26

Section 5.5

License Agreement and PSA

28

Section 5.6

Termination of the License Agreement; New Arrangement

30

  

-i-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

 

Section 5.7

Audits

30

Section 5.8

Tax Matters

30

Section 5.9

Separateness Obligations

31

Section 5.10

Seller Restrictive Covenants

33

     

ARTICLE VI

THE CLOSING

34

     

Section 6.1

Closing

34

Section 6.2

Closing Deliverables of the Seller

35

Section 6.3

Closing Deliverables of the Purchaser

36

     

ARTICLE VII

INDEMNIFICATION

37

     

Section 7.1

Indemnification by the Seller

37

Section 7.2

Indemnification by the Purchaser

38

Section 7.3

Procedures for Third Party Claims

38

Section 7.4

Other Claims

39

Section 7.5

Time Limitations

40

Section 7.6

Exclusive Remedy

40

Section 7.7

Limitations

41

     

ARTICLE VIII

TERMINATION

41

     

Section 8.1

Termination of Agreement

41

Section 8.2

Effect of Termination

42

     

ARTICLE IX

MISCELLANEOUS

42

     

Section 9.1

Survival

42

Section 9.2

Specific Performance

42

Section 9.3

Notices

42

Section 9.4

Assignment; Successors and Assigns

44

Section 9.5

Independent Nature of Relationship

45

Section 9.6

Entire Agreement

45

Section 9.7

Governing Law

45

Section 9.8

Waiver of Jury Trial

46

Section 9.9

Severability

46

Section 9.10

Counterparts

46

Section 9.11

Amendments; No Waivers

46

Section 9.12

No Third Party Rights

47

Section 9.13

Table of Contents and Headings

47

Section 9.14

Cumulative Remedies

47

  

-ii-
[ ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.  

--------------------------------------------------------------------------------

 

 

Exhibits

     

Exhibit A

Form of Bill of Sale

Exhibit B

Form of Press Release

Exhibit C

Purchaser Account

Exhibit D

Seller Account

Exhibit E-1

Financing Statement (Sale)

Exhibit E-2

Financing Statement (Precautionary)

Exhibit F

Form of Opinion

   

Schedule

     

Schedule 1.1

[*]

  

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

 

SUBSEQUENT PURCHASE AND SALE AGREEMENT

 

This SUBSEQUENT PURCHASE AND SALE AGREEMENT (this “SPSA”), dated as of September
18, 2015, is entered into between ARPI LLC, a Delaware limited liability company
(the “Seller”), and PDL BioPharma, Inc., a Delaware corporation (the
“Purchaser”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the PSA (as defined below), the Seller has acquired the
right to receive a portion of Royalties (as defined below) payable during the
Royalty Term (as defined below) under the License Agreement (as defined below),
and other assets described in the PSA; and

 

WHEREAS, the Seller desires to sell, assign, transfer, convey, contribute and
grant to the Purchaser, and the Purchaser desires to purchase, acquire and
accept from the Seller, the Purchased Interest described herein, upon and
subject to the terms and conditions set forth in this SPSA.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties covenant and agree as follows:

 

ARTICLE I     

DEFINED TERMS AND RULES OF CONSTRUCTION

 

Section 1.1     Defined Terms. The following terms, as used herein, shall have
the following respective meanings:

 

“AcelRx” means AcelRx Pharmaceuticals, Inc., a Delaware corporation.

 

“AcelRx Intellectual Property Rights” means the “AcelRx Technology” and the
“AcelRx Trademarks” as defined in Sections 1.8 and 1.9 of the License Agreement,
respectively.

 

“AcelRx Patents” means the “AcelRx Patents” as defined in Section 1.7 of the
License Agreement.

 

“Actual Knowledge” means, [*].

 

“Affiliate” means, with respect to any designated Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such designated Person. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.

 

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“Agent” has the meaning set forth in the Servicing Agreement.

 

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.

 

“Bankruptcy Event” means the occurrence of any of the following in respect of
any Person: (a) an admission in writing by such Person of its inability to pay
its debts generally or as they become due or a general assignment by such Person
for the benefit of creditors; (b) the filing of any petition or answer by such
Person seeking to adjudicate itself as bankrupt or insolvent, or seeking for
itself any liquidation, winding-up, reorganization, arrangement, adjustment,
protection, relief or composition of such Person or its debts under any law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar Applicable Law
now or hereafter in effect, or seeking, consenting to or acquiescing in the
entry of an order for relief in any case under any such Applicable Law, or the
appointment of or taking possession by a receiver, trustee, custodian,
liquidator, examiner, assignee, sequestrator or other similar official for such
Person or for any substantial part of its property; (c) corporate or other
entity action taken by such Person to authorize any of the actions set forth in
clause (a) or (b) of this definition; or (d) without the consent or acquiescence
of such Person, the entering of an order for relief or approving a petition for
relief or reorganization or any other petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or other
similar relief under any present or future bankruptcy, insolvency or similar
Applicable Law, or the filing of any such petition against such Person, or,
without the consent or acquiescence of such Person, the entering of an order
appointing a trustee, custodian, receiver or liquidator of such Person or of all
or any substantial part of the property of such Person, in each case where such
petition or order shall remain unstayed or shall not have been stayed or
dismissed within thirty (30) days.

 

“Bill of Sale” means that certain bill of sale, dated as of the Closing Date,
executed by the Seller and the Purchaser, substantially in the form of
Exhibit A.

 

“Business Day” means any day that is not (i) a Saturday, Sunday or other day on
which commercial banks in San Francisco, California, New York City or Aachen,
Germany, are authorized or required by Applicable Law to remain closed or (ii)
any of the nine (9) consecutive calendar days beginning on December 24th and
continuing through January 1st of each calendar year commencing with the
calendar year 2015. For the avoidance of doubt, any reference in this SPSA to
“days” shall mean calendar days.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.

 

-2- 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“Capped Payment Amount” has the meaning set forth in Section 2.1(a)(i).

 

“Closing” has the meaning set forth in Section 6.1.

 

“Closing Date” has the meaning set forth in Section 6.1.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

 

“Collateral Agent” means the financial institution serving as collateral agent
under the SACA, which on the Closing Date is U.S. Bank National Association.

 

“Confidential Information” means, except to the extent not included as
Confidential Information in accordance with Section 5.2, this SPSA, the other
Transaction Documents, Royalty Reports received by the Purchaser after the
Closing Date, audit reports received by the Purchaser after the Closing Date
pursuant to Section 5.7 of this SPSA, and all other reports, notices,
correspondence and other documents received by the Purchaser after the Closing
Date pursuant to the provisions of this SPSA, but for purposes of clarity,
excluding in each case the Pre-Closing Confidential Information.

 

“Confidentiality Agreement” means that certain letter agreement, dated July 30,
2015, by and between AcelRx and the Purchaser.

 

“Covered Taxes” means [*].

 

“Depositary Agent” means the financial institution serving as depositary agent
under the SACA, which on the Closing Date is U.S. Bank National Association.

 

“Dollar” or the sign “$” means United States dollars.

 

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.3.

 

“Excluded Payments” means all amounts due or paid to AcelRx or any of its
Affiliates other than the Royalties, including all amounts due or paid to AcelRx
or any of its Affiliates pursuant to Section 7.1, Section 7.2(a), Section 7.2(b)
(other than the first four milestone payments thereunder), Section 7.2(c) or
Section 7.4 of the License Agreement.

 

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

 

“Financing Statements” means the UCC-1 Financing Statements contemplated by
Section 2.1(c), collectively.

 

-3-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“First Commercial Sale” means “First Commercial Sale” as defined in Section 1.51
of the License Agreement.

 

“GAAP” has the meaning set forth for “US GAAP” in the definition of “Accounting
Standards” in Section 1.2 of the License Agreement.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any country or jurisdiction.

 

“Grünenthal” means Grünenthal GmbH, a German company.

 

“Grünenthal Affiliate” means any “Affiliate”, as defined in Section 1.3 of the
License Agreement, of Grünenthal.

 

“Hercules Agreement” has the meaning set forth in the PSA.

 

“IFRS” has the meaning set forth for “IFRS” in the definition of “Accounting
Standards” in Section 1.2 of the License Agreement.

 

“Independent Manager” has the meaning set forth in the Operating Agreement of
the Seller, dated as of September 18, 2015.

 

“Initial Bill of Sale” means that certain bill of sale, dated as of the Closing
Date, executed by AcelRx and the Seller, substantially in the form of Exhibit A
to the PSA.

 

“Knowledge” means, [*].

 

“License Agreement” means that certain Collaboration and License Agreement,
dated as of December 16, 2013, between AcelRx and the Licensee, as amended from
time to time (including by the Licensee Consent and, for amendments entered into
following the date hereof, amended in a manner consistent with the terms of the
PSA and this SPSA).

 

“Licensee” means Grünenthal, in its capacity as licensee under the License
Agreement.

 

“Licensee Consent” means that certain letter agreement, dated July 17, 2015, by
and between the Licensor and the Licensee, regarding, among other things, the
transfer of the Purchased Assets by the Licensor to the Seller and the further
transfer of the Purchased Interest by the Seller to the Purchaser.

 

“Licensee Instruction” means the irrevocable notice and direction to the
Licensee in the form set forth in Exhibit B to the PSA.

 

-4- 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“Licensed Product” means “Licensed Product” as defined in Section 1.78 of the
License Agreement; provided that, if a New Arrangement is entered into by AcelRx
in accordance with the terms of Section 5.6, “Licensed Product” shall be deemed
to refer to the analogous term for “Licensed Product” (as defined in
Section 1.78 of the License Agreement) as defined in the New License Agreement.

 

“Licensor” means AcelRx, in its capacity as licensor under the License
Agreement.

 

“Licensor Retained Amounts” has the meaning set forth in the PSA.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, including any conditional sale or any sale with
recourse. For the avoidance of doubt, any right of AcelRx described in clauses
(b) and (c) of the definition of “Purchased Assets” in the PSA is not considered
a Lien with respect to the Purchased Assets or the License Agreement, and any
right of the Seller described in Sections 2.1(a)(ii) and (iii) is not considered
a Lien with respect to the Purchased Interest.

 

“Loss” means any loss, liability, cost, expense (including reasonable costs
and/or expenses of investigation and defense and reasonable attorneys’ fees and
expenses), charge, fine, penalty, obligation, judgment, award, Set-off (other
than a Permitted Set-off) based on any obligation or amount owing by the Seller
or any of its Affiliates that has the effect of reducing amounts required to be
paid by the Licensee in respect of the Royalties, assessment, claim or cause of
action.

 

“Manufacture and Supply Agreement” means the Manufacture and Supply Agreement,
dated as of December 16, 2013, between AcelRx and Grünenthal, as amended from
time to time.

 

“Manufacturing Information” means any and all information relating solely to the
manufacture, supply or purchase of property under the Manufacture and Supply
Agreement, and the respective rights and obligations of AcelRx or the Licensee
in respect thereof.

 

“Manufacturing Matters” means matters relating solely to the manufacture, supply
or purchase of Licensed Product or other property, as applicable, under the
Manufacture and Supply Agreement.

 

“Material Adverse Effect” means (a) an adverse effect in any material respect on
the legality, validity or enforceability of any of the Transaction Documents,
the License Agreement, or the back-up security interest granted pursuant to
Section 2.1(d), (b) an adverse effect in any material respect on the right or
the ability of AcelRx or the Seller to perform any of their respective
obligations under any of the Transaction Documents or the License Agreement, or
to consummate the transactions hereunder or thereunder, (c) an adverse effect in
any material respect on the respective rights or remedies of AcelRx, the Seller
or the Purchaser under any of the Transaction Documents or under the License
Agreement, (d) an adverse effect on the right of the Purchaser to receive the
Royalties Interest and the timing, amount or duration of the Royalties Interest
(other than de minimus effects), (e) an adverse effect on the Purchased Assets
or Purchased Interest (other than de minimus effects), or (f) an adverse effect
in any significant respect on any AcelRx Intellectual Property Rights. 

 

-5- 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“Net Sales” means “Net Sales” as defined in Section 1.89 of the License
Agreement.

 

“New Arrangement” has the meaning set forth in the PSA.

 

“New License Agreement” has the meaning set forth in the PSA.

 

“Party” shall mean the Seller or the Purchaser, as the context requires, and
“Parties” shall mean, together, the Seller and the Purchaser.

 

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
intellectual property rights that are Patents.

 

“Patents” means “Patents” as defined in Section 1.91 of the License Agreement.

 

“Payment Rights” means the right to receive an amount of Royalties equal to the
Royalties Interest, subject to the Capped Payment Amount, and the right to
receive interest payable or paid pursuant to the License Agreement on late
payments of amounts constituting the Royalties Interest (with such amounts in
respect of which interest is paid not exceeding the Capped Payment Amount).

 

“Permitted Liens” means (i) the Liens created in favor of the Purchaser under
the Transaction Documents, (ii) the backup security interest in favor of the
Purchaser (as defined in the PSA) under Section 2.1(d) of the PSA, (iii) the
security interest in favor of the Purchaser in the Company Collection Account
and the Company Distribution Account and the other Account Collateral (as
defined in the SACA) pursuant to the SACA and (iv) subject to the subordination
agreement set forth in Section 15 of the SACA or other subordination agreements
to which it enters into with the Servicer, AcelRx, the Seller or the Purchaser,
any Lien arising in favor of the Depositary Agent as collection bank with
respect to the Payment Rights.

 

“Permitted Set-off” means any Set-off against royalties or other amounts payable
to Licensor by Licensee under the License Agreement that is expressly permitted
under Sections 7.3(b), 7.3(c) or 7.3(d) of the License Agreement.

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

-6-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“Pre-Closing Confidential Information” means “Confidential Information” (as
defined in the Confidentiality Agreement) provided by or to, as applicable, the
Purchaser, the Seller, or, on behalf of the Seller, any of the Seller’s
Affiliates prior to the Closing Date in connection with the Purchaser’s, the
Seller’s and AcelRx’s consideration and negotiation of the transactions
contemplated by this SPSA and the other Transaction Documents.

 

“PSA” means the Purchase and Sale Agreement, dated as of the date hereof,
between the Seller and AcelRx.

 

“PSA Triggering Event” has the meaning set forth in Section 5.3(f).

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

“Purchased Assets” has the meaning set forth in the PSA.

 

“Purchased Interest” has the meaning set forth in Section 2.1(a).

 

“Purchaser” has the meaning set forth in the preamble.

 

“Purchaser Account” has the meaning set forth in Section 5.4(c).

 

“Purchaser Indemnified Party” has the meaning set forth in Section 7.1.

 

“Purchaser Portion” means (a) with respect to (i) all Royalties other than the
first four milestone payments under Section 7.2(b) of the License Agreement and
(ii) all other related amounts included in the definition of “Royalties” with
respect to the Royalties described in clause (i), seventy-five percent (75%) of
a specified amount that is payable or has been paid, and (b) solely with respect
to Royalties that consist of the first four milestone payments under Section
7.2(b) of the License Agreement and all other related amounts included in the
definition of “Royalties” with respect to such Royalties, eighty percent (80%)
of a specified amount that is payable or has been paid.

 

“Representatives” has the meaning set forth in Section 5.2(b).

 

“Royalties” means (a) all amounts due, owed, accrued, payable or paid to the
Licensor under Section 7.2(b) (solely with respect to the first four milestone
payments thereunder), Section 7.3 and the last sentence of Section 10.3(b) of
the License Agreement during the Royalty Term, giving effect to all Permitted
Set-offs, and including (i) all underpayments due, owed, accrued, payable or
paid to the Licensor with respect to such amounts under Section 8.5 of the
License Agreement and (ii) all amounts due, owed, accrued, payable or paid to
the Licensor in lieu of the amounts described in this clause (a), including
amounts due in respect of a New Arrangement, if any; (b) all “accounts” (as
defined under the UCC) evidencing the rights to the payments and amounts
described in this definition; and (c) all “proceeds” (as defined under the UCC)
of any of the foregoing. [*] For the avoidance of doubt, Royalties shall
(x) include all amounts due, owed, accrued, payable or paid to the Licensor or
any of its Affiliates (including the Seller) by one or more licensees or
sublicensees under any New Arrangement that are in lieu of the amounts described
in clause (a) above and (y) exclude the amount of any and all Excluded Payments.

 

-7-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“Royalties Commencement Date” means the date after the Closing Date of the First
Commercial Sale in the first country in the Territory in which such First
Commercial Sale occurs.

 

“Royalties Interest” means the Purchaser Portion of Royalties.

 

“Royalty Reduction” has the meaning set forth in the PSA.

 

“Royalty Reports” means the “Royalty Reports” as defined in Section 7.5 of the
License Agreement.

 

“Royalty Term” means the period commencing on the Royalties Commencement Date,
and ending on the last day of the last to expire “Royalty Term” as defined in
Section 7.3(e) of the License Agreement.

 

“SACA” means the Security and Control Agreement, dated as of the Closing Date,
among the Seller, the Purchaser, the Servicer and U.S. Bank National Association
as initial collateral agent and initial depositary agent thereunder.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Second Amendment” has the meaning set forth in the PSA.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Account” has the meaning set forth in Section 5.4(e).

 

“Seller Indemnified Party” has the meaning set forth in Section 7.2.

 

“Servicer” means the servicer under the Servicing Agreement.

 

“Servicer Report” has the meaning set forth in the PSA.

 

“Servicing Agreement” means that certain Servicing Agreement, dated
September 18, 2015, among AcelRx, as the initial servicer, the Seller and the
Purchaser.

 

“Set-off” means any set-off, off-set, charge, reduction or similar deduction;
provided, however, that “Set-off” shall not include any Royalty Reduction.

 

“SPSA” has the meaning set forth in the preamble.

 

“Specified Confidential Information” means the reports issued by the Licensee
pursuant to Section 7.5 of the License Agreement and the results of any audit
conducted pursuant to Section 8.5 of the License Agreement.

 

-8-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“Sublicensee” means any “Sublicensee” as defined in Section 1.108 of the License
Agreement.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, sales, use, severance,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, abandoned property, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

 

“Tax Return” means any report, return, form (including elections, declarations,
statements, amendments, claims for refund, schedules, information returns or
attachments thereto) or other information supplied or required to be supplied to
a Governmental Authority with respect to Taxes.

 

“Territory” means “Territory” as defined under Section 1.111 of the License
Agreement, but including Australia only for so long as Australia remains part of
the Territory pursuant to the License Agreement.

 

“Third Party” means any Person that is not a Party.

 

“Third Party Claim” means any claim, action, suit or proceeding by a Third
Party, including any investigation by any Governmental Authority.

 

“Transaction Documents” means the PSA, the Initial Bill of Sale, the Licensee
Instruction, this SPSA, the Bill of Sale, the Servicing Agreement and the SACA.

 

“Transfer Taxes” shall mean all excise, sales, use, value added, transfer
(including real property transfer), withholding, capital gains, transfer taxes,
stamp, documentary, filing, recordation, registration and other similar taxes,
together with any interest, additions, fines, costs or penalties thereon and any
interest in respect of any additions, fines, costs or penalties.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(d) is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than the State of
Delaware, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of this SPSA and
any financing statement relating to such perfection or effect of perfection or
non-perfection.

 

“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.

 

-9-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

Section 1.2     Rules of Construction. (a) Unless the context otherwise
requires, in this SPSA:

 

(i)     a term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with GAAP or
IFRS, as the case may be, as applicable to the Seller or the Licensee;

 

(ii)     unless otherwise defined, all terms that are defined in the UCC shall
have the meanings stated in the UCC;

 

(iii)     words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders;

 

(iv)     the terms “include,” “including” and similar terms shall be construed
as if followed by the phrase “without limitation”;

 

(v)     unless otherwise specified, references to a contract, document or
agreement include references to such contract, document or agreement as from
time to time amended, restated, reformed, supplemented or otherwise modified in
accordance with its terms (subject to any restrictions on such amendments,
restatements, reformations, supplements or modifications set forth herein or in
any of the other Transaction Documents), and include any annexes, exhibits and
schedules hereto or thereto, as the case may be; provided, however, that, unless
otherwise specified, terms defined in Section 1.1 by reference to any other
contract or agreement shall be deemed to refer to such contract or agreement as
in effect on the date of this SPSA;

 

(vi)     any reference to any Person shall be construed to include such Person’s
successors and permitted assigns (subject to any restrictions on assignment,
transfer or delegation set forth herein or in any of the other Transaction
Documents) and any reference to a Person in a particular capacity excludes such
Person in other capacities;

 

(vii)     references to any Applicable Law shall include such Applicable Law as
from time to time in effect, including any amendment, modification,
codification, replacement, or reenactment thereof or any substitution therefor;

 

(viii)     the word “will” shall be construed to have the same meaning and
effect as the word “shall”;

 

(ix)     the words “hereof,” “herein,” “hereunder” and similar terms shall refer
to this SPSA as a whole and not to any particular provision hereof, and Article,
Section and Exhibit references herein are references to Articles and Sections
of, and Exhibits to, this SPSA unless otherwise specified;

 

-10-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(x)     the definitions of terms shall apply equally to the singular and plural
forms of the terms defined;

 

(xi)     in the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”;

 

(xii)     where any payment is to be made, any funds are to be applied or any
calculation is to be made under this SPSA on a day that is not a Business Day,
unless this SPSA otherwise provides, such payment shall be made, such funds
shall be applied and such calculation shall be made on the succeeding Business
Day, and payments shall be adjusted accordingly; and

 

(xiii)     any reference to a term that is defined by reference to its meaning
in the License Agreement shall refer to such term’s meaning in such License
Agreement as in existence on the date hereof (and not to any new, substituted or
amended version thereof effected after the date hereof) and shall incorporate
defined terms referenced in such meaning in the License Agreement.

 

(b)     The provisions of this SPSA shall be construed according to their fair
meaning and neither for nor against either Party irrespective of which Party
caused such provisions to be drafted. Each Party acknowledges that it has been
represented by an attorney in connection with the preparation and execution of
this SPSA and the other Transaction Documents.

 

ARTICLE II     

PURCHASE AND SALE OF THE PURCHASED INTEREST

 

Section 2.1     Purchase and Sale. (a) Subject to the terms and conditions of
this SPSA, on the Closing Date, the Seller hereby sells, assigns, transfers,
conveys, contributes and grants to the Purchaser, and the Purchaser hereby
purchases, acquires and accepts from the Seller, all of the Seller’s right,
title and interest in and to the Purchased Interest (as hereinafter defined),
free and clear of any and all Liens, other than Permitted Liens. As used herein,
the “Purchased Interest” consists of the following rights:

 

(i)     the right to receive one hundred percent (100%) of the Royalties
Interest, provided that the aggregate amount of the Royalties Interest acquired
hereunder and to be received by the Purchaser shall not exceed One-Hundred
Ninety-Five Million Dollars ($195,000,000) (the “Capped Payment Amount”), with
the amount of payments received and that count toward the Capped Payment Amount
equaling the sum of (A) the aggregate amount collected or received by the
Purchaser (and any direct or indirect transferee of the Purchaser to whom any
interest in the Purchased Interest is transferred) in respect of the Payment
Rights or as a result of any payments made by the Seller pursuant to
Section 5.4(b) or by AcelRx pursuant to Section 5.4(b) of the PSA, plus (B) the
aggregate amount collected or received by the Purchaser (and any direct or
indirect transferee of the Purchaser to whom any interest in the Purchased
Interest is transferred) pursuant to the exercise of its rights under
Section 7.1 or under Section 2.1(a)(vi) (without duplication of any amounts
received pursuant to clause (A)), and the Parties acknowledge and agree that any
amounts deducted or withheld pursuant to clauses first through sixth of the
Servicing Agreement and not otherwise paid to the Purchaser shall not be treated
as being received by the Purchaser (and, for the avoidance of doubt, shall not
be counted toward the Capped Payment Amount);

 

-11-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(ii)     the right to receive reports issued by the Licensee pursuant to
Section 7.5 of the License Agreement and included as part of the Purchased
Assets (but not to the exclusion of the Seller), either directly from the
Licensee, from the Seller or from the Servicer;

 

(iii)     the right to receive the results of any audit conducted pursuant to
Section 8.5 of the License Agreement and included as part of the Purchased
Assets (but not to the exclusion of the Seller), either directly from the
auditor that conducts such audit, from the Seller or from the Servicer;

 

(iv)     the right to receive one-hundred percent (100%) of the interest payable
by the Licensee in respect of late payments of amounts constituting the
Royalties Interest (such amounts in respect of which interest is paid shall not
exceed the Capped Payment Amount), which amounts shall be reduced by (A) any
amounts deducted or withheld in respect of Taxes on such amounts pursuant to
Section 8.3(b) of the License Agreement, (B) any non-U.S. Taxes payable by or
imposed upon the Seller or AcelRx in respect of such amounts, and (C) any
withholding Taxes imposed on or in respect of payments made to the Purchaser
hereunder, in each case to the extent such Taxes described in clauses (A)-(C) do
not constitute Covered Taxes;

 

(v)     the right to cause the Servicer to enforce the payment and performance
by Licensee of the obligations set forth in the License Agreement corresponding
to the rights described in subclauses (i) through (iv), in accordance with the
License Agreement, the PSA, this SPSA and the Servicing Agreement; and

 

(vi)     the Seller’s rights to recover for Losses under Article VII of the PSA,
subject to all the terms, conditions and limitations of the PSA (and without
duplication of the Purchaser’s rights under ARTICLE VII hereof);

 

but excluding, in all cases, any and all Licensor Retained Amounts from the
right, title and interest in the Purchased Interest transferred hereunder.

 

For the sake of clarity, for purposes of determining whether amounts received in
respect of the Royalties Interest exceed the Capped Payment Amount, any amounts
deducted or withheld in respect of Taxes on such payments of the Royalties
Interest pursuant to Section 8.3(b) of the License Agreement, any non-U.S. Taxes
payable by or imposed upon the Seller or AcelRx in respect of such amount, and
any withholding or other Taxes imposed on or in respect of payments to the
Purchaser hereunder, shall be treated as received by the Purchaser.

 

-12
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Upon receipt by the Purchaser of the Capped Payment Amount, or earlier
expiration of the Royalty Term, except in all respects for such payments,
amounts due or other rights that are to survive the expiration of the Royalty
Term pursuant hereto (but subject to the Capped Payment Amount), the Purchaser
will cease to receive (and will have no further entitlement to) payments from
any Person in respect of the Payment Rights, and all amounts of Royalties, and
interest on late payments thereof received thereafter in respect of the
Purchased Assets (other than amounts accrued prior to such expiration and
constituting accrued but unpaid amounts in respect of the Payment Rights, which
shall be paid to the Purchaser) will be retained or disposed of by the Seller as
it may determine.

 

(a)     The Seller and the Purchaser expressly intend and agree that the sale,
assignment, transfer, conveyance, grant and contribution of the Purchased
Interest under this SPSA shall be, and is, a true, complete, absolute and
irrevocable assignment and sale by the Seller to the Purchaser of the Purchased
Interest that is absolute and irrevocable and that such assignment and sale
shall provide the Purchaser with the full benefits of ownership of the Purchased
Interest. Neither the Seller nor the Purchaser intends the transactions
contemplated hereby to be, or for any purpose be characterized as, a loan from
the Purchaser to the Seller or a pledge or assignment of a security interest as
collateral for a loan. The Seller waives any right to contest or otherwise
assert that this SPSA does not constitute a true, complete, absolute and
irrevocable sale and assignment by the Seller to the Purchaser of the Purchased
Interest under Applicable Law, which waiver shall be enforceable against the
Seller in any Bankruptcy Event in respect of the Seller. The sale, assignment,
transfer, conveyance, grant and contribution of the Purchased Interest shall be
reflected on the Seller’s financial statements and other records as a sale of
assets to the Purchaser (except to the extent GAAP or the rules of the SEC
require otherwise with respect to the Seller’s consolidated financial
statements).

 

(b)     The Seller hereby authorizes the Purchaser to record and file, and
consents to the Purchaser recording and filing, at the Purchaser’s sole cost and
expense, (i) a UCC-1 Financing Statement, in the form attached as Exhibit E-1,
in the appropriate filing offices under the UCC (and continuation statements
with respect to such financing statements when applicable), and amendments
thereto, in such manner and in such jurisdictions as are necessary or
appropriate to evidence or perfect the sale, assignment, transfer, conveyance,
grant and contribution by the Seller to the Purchaser, and the purchase,
acquisition and acceptance by the Purchaser from the Seller, of the Purchased
Interest and (ii) a UCC-1 Financing Statement, in the form attached as
Exhibit E-2, to perfect the security interest in the Purchased Interest granted
by the Seller to the Purchaser pursuant to Section 2.1(d). Further, at any time
and from time to time, the Purchaser shall be entitled to authenticate on behalf
and in the name of the Seller, file and/or record any or all such financing
statements, instruments and documents, and to take all such other actions, as
the Purchaser may deem appropriate to perfect and to maintain perfected the
security interest granted by the Seller to the Purchaser pursuant to Section
2.1(d). 

 

-13-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding the express intent of the Seller and the Purchaser, to
the extent that such sale, assignment, transfer, conveyance, grant and
contribution does not effect a true, complete, absolute and irrevocable sale and
assignment by the Seller to the Purchaser of the Purchased Interest as
determined by competent judicial authority (a “Recharacterization Event”), the
Seller hereby assigns, conveys, contributes, grants and pledges to the
Purchaser, as security for the Seller’s obligations created hereunder in the
event a Recharacterization Event occurs, a first priority continuing security
interest in and to all of the Seller’s right, title and interest in, to and
under the following, in each case, whether now owned or existing or hereafter
acquired or arising, and wherever located: (i) the Purchased Interest and (ii)
any and all additions and accessions to any of the foregoing, all improvements
thereto, all substitutions and replacements therefor and all products and
proceeds thereof (but excluding, in all cases, any and all Licensor Retained
Amounts), to secure the performance of all of the Seller’s obligations under
this SPSA. The Parties hereto agree that this SPSA shall constitute a security
agreement. At the request of the Purchaser, from time to time after a
Recharacterization Event, the Seller shall promptly and duly execute and
deliver, or cause to be duly executed and delivered, to the Purchaser all
financing statements (including, without limitation, any amendments and
continuations) and other instruments and documents in form and substance
satisfactory to the Purchaser as shall be necessary or desirable to fully
perfect, when filed and/or recorded, and continue and preserve the security
interest granted pursuant to this Section 2.1(d) (which, for purposes of
clarity, shall not require the Seller to make any request to, or to take any
action with respect to, Grünenthal) as well as the priority thereof.

 

Section 2.2     Payment of Purchase Price. In full consideration for the sale,
assignment, transfer, conveyance, grant and contribution of the Purchased
Interest on the Closing Date, and subject to the terms and conditions set forth
herein, the Purchaser, on the Closing Date, shall pay (or cause to be paid) to
the Seller, or the Seller’s designee, at the Closing, the aggregate sum of
Sixty-Five Million Dollars ($65,000,000), in immediately available funds by wire
transfer to the Seller Account (the “Purchase Price”). The Seller will use the
proceeds paid at the Closing by the Purchaser in consideration of the Purchase
Price solely to pay the amounts due to AcelRx (or its designees, as provided for
in Section 2.2 of the PSA) pursuant to Section 2.2 of the PSA on the Closing
Date for the Purchased Assets.

 

Section 2.3     No Assumed Obligations. Notwithstanding any provision in this
SPSA or any other writing to the contrary, the Purchaser is purchasing,
acquiring and accepting only the Purchased Interest and is not assuming any
liability or obligation of the Seller or any of the Seller’s Affiliates of
whatever nature, whether presently in existence or arising or asserted
hereafter, including (a) any liability or obligation of the Seller or its
Affiliates under the PSA, the License Agreement or the Manufacture and Supply
Agreement and (b) any liability of the Seller or any direct or indirect owner of
the Seller for Taxes, including any Taxes that may be imposed or assessed as a
result of any transaction pursuant to the SPSA and/or the PSA, (i) other than
the Purchaser’s share of Transfer Taxes as provided in Section 5.8(b), and (ii)
provided that any Taxes that reduce Royalties pursuant to the proviso in clause
(c) of the definition of “Royalties” shall not be subject to indemnification by
Seller pursuant to Section 7.1. All such liabilities and obligations shall be
retained by, and remain liabilities and obligations of, the Seller or the
Seller’s Affiliates, as the case may be (the “Excluded Liabilities and
Obligations”).

 

Section 2.4     Excluded Assets. The Purchaser does not, by purchase,
acquisition or acceptance of the right, title or interest granted hereunder or
otherwise pursuant to any of the Transaction Documents, purchase, acquire or
accept any assets or contract rights of the Seller or any of its Affiliates
under the License Agreement (including the Excluded Payments and the Licensor
Retained Amounts) or any other agreement or instrument related thereto, other
than the Purchased Interest, or any other assets of the Seller or any of its
Affiliates. The Purchaser acknowledges that AcelRx is retaining the Licensor
Retained Amounts, and that AcelRx and its Affiliates (excluding the Seller) may
enter into transactions pursuant to which they transfer all or a portion of such
Licensor Retained Amounts to Third Parties.

 

-14-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

ARTICLE III     

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby represents and warrants to the Purchaser, as of the date
hereof, as follows:

 

Section 3.1     Organization. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all limited liability company power and authority, and all
licenses, permits, franchises, authorizations, consents and approvals of all
Governmental Authorities, required to own its property and conduct its business,
as now conducted (including the execution and delivery of, and the performance
under, the Transaction Documents to which it is a party), and to exercise its
rights and to perform its obligations under the Transaction Documents to which
it is a party. The Seller is duly licensed or qualified to transact business and
is in good standing in every jurisdiction in which such license, qualification
or good standing is required by Applicable Law (except where the failure to be
so qualified or in good standing would not reasonably be expected to result in a
Material Adverse Effect). The Seller has no subsidiaries.

 

Section 3.2     No Conflicts. (a)     The execution and delivery by the Seller
of any of the Transaction Documents to which it is a party, the performance by
the Seller of its obligations contemplated hereunder or thereunder or the
consummation by the Seller of the transactions contemplated hereby or thereby do
not and will not (i) contravene, conflict with, violate or result in a breach of
any term or provision of any of the organizational documents of the Seller,
(ii) contravene, conflict with, violate or result in a breach of, or give any
Governmental Authority the right to exercise any remedy or obtain any relief
under, any Applicable Law or any judgment, order, writ, decree, permit or
license of any Governmental Authority to which the Seller or any of its assets
or properties may be subject or bound, (iii) contravene, conflict with, result
in a breach or violation of, constitute a default (with or without notice or
lapse of time, or both) under, require prepayment under, or give any Person the
right to exercise any remedy or obtain any additional rights under, or
accelerate the maturity or performance of, or payment under, or cancel or
terminate (including any additional right of termination, cancellation or
acceleration), except as would not reasonably be expected to result in a
Material Adverse Effect, any contract, agreement, indenture, lease, license,
deed, commitment, obligation or instrument to which the Seller is a party or by
which the Seller or any of its assets or properties is bound or committed
(taking into account the release of the Liens relating to the Hercules Agreement
that the Seller represents and warrants shall occur concurrently with the
Closing), or (iv) except for Permitted Liens, result in or require the creation
or imposition of any Lien on the Purchased Assets or the Purchased Interest.

 

-15-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(b)     Except for Permitted Liens, the Seller has not granted, nor does there
exist, including, based on any action taken or failed to be taken by the Seller,
any Lien on or relating to the Transaction Documents, the Purchased Assets
(other than Liens under the Hercules Agreement that the Seller represents and
warrants will be released concurrently with the Closing) or the Purchased
Interest (other than Liens under the Hercules Agreement that the Seller
represents and warrants will be released concurrently with the Closing).

 

Section 3.3     Authorization. The Seller has all necessary limited liability
company power and authority to execute and deliver the Transaction Documents to
which it is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of each of the Transaction Documents to which it is a party by the
Seller and the performance by the Seller of its obligations hereunder and
thereunder have been duly authorized by all necessary limited liability company
action on the part of the Seller. Each of the Transaction Documents to which it
is a party has been duly executed and delivered by an authorized officer of the
Seller. Each of the Transaction Documents to which it is a party constitutes the
legal, valid and binding obligation of the Seller, enforceable against the
Seller in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and general equitable principles.

 

Section 3.4     Ownership.(a)      The Seller is the exclusive (other than to
the extent set forth in Sections 2.1(a)(ii) and (iii)) owner of the entire
right, title (legal and equitable) and interest in, to and under the Purchased
Assets and has good and valid title thereto, free and clear of all Liens (other
than Liens under the Hercules Agreement that the Seller represents and warrants
will be released concurrently with the Closing, and Permitted Liens). The
Purchased Interest sold, assigned, transferred, granted, conveyed and
contributed to the Purchaser on the Closing Date has not been pledged, sold,
assigned, transferred, conveyed, granted or contributed by the Seller to any
other Person (other than to the extent set forth in clauses (ii) and (iii) of
the definition of “Purchased Interest,” and other than Liens under the Hercules
Agreement that the Seller represents and warrants will be released concurrently
with the Closing, and Permitted Liens). The Seller has full right to sell,
assign, transfer, convey, grant and contribute the Purchased Interest to the
Purchaser. Upon the sale, assignment, transfer, conveyance, grant and
contribution by the Seller of the Purchased Interest to the Purchaser under this
SPSA, the Purchaser shall acquire good, valid and marketable title to the
Purchased Interest free and clear of all Liens, other than Permitted Liens, and
shall be the exclusive owner of the Purchased Interest (other than to the extent
set forth in clauses (ii) and (iii) of the definition of “Purchased Interest”).

 

Section 3.5     Governmental and Third Party Authorizations. The execution and
delivery by the Seller of the Transaction Documents to which it is a party, the
performance by the Seller of its obligations hereunder and thereunder and the
consummation by the Seller of the transactions contemplated hereby and thereby
do not require any consent, approval, license, order, authorization or
declaration from, notice to, action or registration by, or filing with, any
Governmental Authority or any other Person, except for (a) the filing of UCC
financing statements, (b) the notice to the Licensee contained in the Licensee
Instruction, (c) the Licensee Consent, (d) the Second Amendment and (e)
applicable filings with the SEC.

 

-16-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 3.6     No Litigation. There is no action, suit, arbitration proceeding,
claim, demand, citation, summons, subpoena, inquiry, investigation or other
proceeding (whether civil, criminal, administrative, regulatory, investigative
or informal) pending or, to the Knowledge of the Seller, threatened by or
against the Seller or any of its Affiliates, or, to the Knowledge of the Seller,
pending or threatened by or against the Licensee, any Licensee Affiliate or any
Sublicensee, relating to or affecting the Purchased Assets (including under the
License Agreement) or the Purchased Interest, at law or in equity, in each case,
that would reasonably be expected to result in a Material Adverse Effect.

 

Section 3.7     Solvency. Immediately after giving effect to the consummation of
the transactions contemplated by the Transaction Documents and the application
of the proceeds therefrom, (a) the Seller will be able to realize upon its
assets and pay its debts, liabilities and other obligations, including
contingent obligations, as they mature, (b) the Seller will not have
unreasonably small capital with which to engage in its business, as now
conducted and as proposed to be conducted following the Closing Date, (c) the
Seller does not have any present plans or intentions to incur debts or other
obligations or liabilities beyond its ability to pay such debts or other
obligations or liabilities, including contingent liabilities, as they become
absolute and matured, (d) the Seller will not have existing debts that cannot be
paid from the present saleable value of its property, and (e) the Seller will
not be or have become insolvent within the meaning of any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights or by equitable principles and will not have become subject to
any Bankruptcy Event. For purposes of this Section 3.7, the amount of all
contingent obligations at any time shall be computed as the amount that, in
light of all facts and circumstances existing at such time, can reasonably be
expected to become an actual or matured liability.

 

Section 3.8     Tax Matters. To the extent a breach or inaccuracy of any of the
following could result in a liability of the Purchaser to any Person, whether as
a result of Applicable Law, contract, or otherwise:

 

(a)     The Seller has timely filed (or caused to be timely filed) all material
Tax Returns required by Applicable Law to have been filed by it and has paid or
remitted all Taxes required to be paid by it when the same have become due. All
Tax Returns filed by the Seller (or on its behalf) have been true, correct and
complete. There is no outstanding or threatened action, claim or other
examination or proceeding with respect to Taxes of the Seller or its assets
(including with respect to the Royalties). There are no Taxes of the Seller that
form or could form the basis for a Lien on any of its assets (including the
Purchased Assets), except any such Taxes that are not yet due or delinquent or
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP have been set aside on its
books.

 

(b)     Seller is not a party to any Tax sharing, Tax indemnity or Tax
allocation agreement or any other express or implied agreement to indemnify any
other Person for Taxes that would, in any manner, bind, obligate or restrict
Purchaser.

 

-17-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 3.9     No Brokers’ Fees. The Seller has not taken any action that would
entitle any person or entity other than Credit Suisse Securities (USA) LLC,
whose fees will be paid by AcelRx, to any commission or broker’s fee in
connection with the transactions contemplated by this SPSA and any other
Transaction Document.

 

Section 3.10     Compliance with Laws. The Seller (a) has not violated, is not
in violation of, has not been given notice of any violation of, and, to the
Knowledge of the Seller, is not under investigation with respect to nor has been
threatened to be charged with, any violation of, any Applicable Law or any
judgment, order, writ, decree, injunction, stipulation, consent order, permit or
license granted, issued or entered by any Governmental Authority or (b) is not
subject to any judgment, order, writ, decree, injunction, stipulation, consent
order, permit or license granted, issued or entered by any Governmental
Authority, in each case with respect to clause (a) and (b) above, that would
reasonably be expected to result in a Material Adverse Effect. The Seller is in
compliance with the requirements of all Applicable Laws, a breach of any of
which would reasonably be expected to result in a Material Adverse Effect.

 

Section 3.11     UCC Matters. The Seller’s exact legal name is “ARPI LLC.” The
Seller’s principal place of business is located in the State of Delaware. The
Seller’s jurisdiction of organization is the State of Delaware. The Seller has
not been the subject of any merger or other corporate or other reorganization in
which its identity or status was materially changed, except in each case where
it was the surviving or resulting Person.

 

Section 3.12     Margin Stock; Investment Company.(a)      (a) The Seller is not
engaged in the business of extending credit for the purpose of buying or
carrying margin stock, and no portion of the Purchase Price shall be used by the
Seller for a purpose that violates Regulation T, U or X promulgated by the Board
of Governors of the Federal Reserve System from time to time

 

(b)     The Seller is not an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended, including the rules and regulations thereunder (the
“Investment Company Act”).

 

Section 3.13     Related Agreements. Other than the Transaction Documents, the
Licensee Consent, the License Agreement, the Confidentiality Agreement, the
Manufacture and Supply Agreement, the agreements identified on Exhibit 1.83 to
the License Agreement, and, taking into account the release of the Liens
relating to the Hercules Agreement that the Seller represents and warrants shall
occur concurrently with the Closing, and solely with respect to clause (ii)
below, the Hercules Agreement, there is no contract, agreement or other
arrangement to which the Seller is a party or by which its assets or properties
is bound or committed (i) that creates a Lien on, affects or otherwise relates
to the Purchased Assets or the License Agreement, or (ii) for which breach,
nonperformance, termination, cancellation or failure to renew would reasonably
be expected to result in a Material Adverse Effect.

 

-18-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 3.14     Operations of Seller. The Seller was formed on September 1,
2015 for the sole purpose of acquiring the Purchased Assets as contemplated by
the PSA, selling the Purchased Interest to the Purchaser as contemplated hereby
and otherwise entering into and performing its obligations under the Transaction
Documents. The Seller has not been and is not engaged in any business unrelated
to effecting the transactions contemplated by the Transaction Documents
(including Section 5.10 of this SPSA). The sole assets of the Seller that it has
owned or will own consist exclusively of the Purchased Assets and any rights
arising under the Transaction Documents and any ancillary agreements entered
into in order to perform its obligations under the Transaction Documents. Since
the date of the Seller’s formation, the Seller has not incurred any obligations
or liabilities or engaged in any business activities of any type or kind
whatsoever or entered into any agreements or arrangements with any Person,
except as required to execute and deliver the Transaction Documents and to
consummate the transactions contemplated thereby. The Seller has no obligations
or liabilities, except those incurred in connection with, and pursuant to the
Transaction Documents and the transactions contemplated thereby and any
ancillary agreements entered into in order to perform its obligations under the
Transaction Documents.

 

ARTICLE IV     

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Seller, as of the date
hereof, as follows:

 

Section 4.1     Organization. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of Delaware.

 

Section 4.2     No Conflicts. The execution and delivery by the Purchaser of any
of the Transaction Documents to which the Purchaser is party, the performance by
the Purchaser of its obligations hereunder or thereunder or the consummation by
the Purchaser of the transactions contemplated hereby or thereby will not
(i) contravene, conflict with or violate any term or provision of any of the
organizational documents of the Purchaser, (ii) contravene, conflict with or
violate, or give any Governmental Authority or other Person the right to
exercise any remedy or obtain any relief under, in any material respect, any
Applicable Law or any judgment, order, writ, decree, permit or license of any
Governmental Authority to which the Purchaser or any of its assets or properties
may be subject or bound or (iii) except as would not reasonably be expected to
prevent or materially delay the consummation of the Closing, result in a breach
or violation of, constitute a default (with or without notice or lapse of time,
or both) under, or give any Person any right to exercise any remedy, or
accelerate the maturity or performance of, in any material respect, any
contract, agreement, indenture, lease, license, deed, commitment, obligation or
instrument to which the Purchaser is a party or by which the Purchaser or any of
its assets or properties is bound or committed.

 

Section 4.3     Authorization. The Purchaser has all necessary corporate power
and authority to execute and deliver the Transaction Documents to which the
Purchaser is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of each of the Transaction Documents to which the Purchaser is party
and the performance by the Purchaser of its obligations hereunder and thereunder
have been duly authorized by the Purchaser. Each of the Transaction Documents to
which the Purchaser is party has been duly executed and delivered by the
Purchaser. Each of the Transaction Documents to which the Purchaser is party
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally, and general equitable
principles.

 

-19-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 4.4     Governmental and Third Party Authorizations. The execution and
delivery by the Purchaser of the Transaction Documents to which the Purchaser is
party, the performance by the Purchaser of its obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby do not require any consent, approval, license, order, authorization or
declaration from, notice to, action or registration by, or filing with, any
Governmental Authority or any other Person, except for the filing of UCC
financing statements, the notice to the Licensee contained in the Licensee
Instruction, such filings as shall have been made prior to the date hereof and
such filings required to be made after the date hereof under applicable federal
and state securities laws, such as applicable state blue sky filings.

 

Section 4.5     No Litigation. There is no (a) action, suit, arbitration
proceeding, claim, demand, citation, summons, subpoena, investigation or other
proceeding (whether civil, criminal, administrative, regulatory, investigative
or informal) pending or, to the knowledge of the Purchaser, threatened by or
against the Purchaser, at law or in equity, or (b) inquiry or investigation
(whether civil, criminal, administrative, regulatory, investigative or informal)
by or before a Governmental Authority pending or, to the knowledge of the
Purchaser, threatened against the Purchaser, that, in any case challenges or
seeks to prevent or delay the consummation of any of the transactions
contemplated by any of the Transaction Documents.

 

Section 4.6     Seller Retained Rights.(a)      The Purchaser acknowledges that
AcelRx and its Affiliates are retaining material rights with respect to the
Purchased Assets and in respect of the License Agreement (including, without
limitation, the Licensor Retained Amounts) and that AcelRx and its Affiliates
may continue to have in the future, contractual and other relationships with the
Licensee and its Affiliates, under the License Agreement and other agreements,
and may also have and enter into future contractual and other relationships with
Persons other than the Licensee and its Affiliates with respect to such retained
rights, subject in all respect to the terms of the Transaction Documents. AcelRx
and its Affiliates (excluding the Seller) shall not be prevented by any conflict
of interest arising in connection with such retained rights or other
relationships or agreements from exercising their respective rights under the
Transaction Documents or the License Agreement (subject in all respect to the
terms of the Transaction Documents), and the Purchaser acknowledges and agrees
that AcelRx and its Affiliates hereby expressly disclaim any fiduciary duty
towards the Purchaser and/or its Affiliates under the Transaction Documents or
any other agreement relating to the matters pertaining thereto. 

 

-20-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

ARTICLE V

COVENANTS

 

The Parties covenant and agree as follows:

 

Section 5.1     Books and Records; Notices. (a) The Seller shall keep and
maintain, or cause to be kept and maintained, at all times, full and accurate
books and records adequate to reflect accurately all Royalties and related
financial information received.

 

(a)     Promptly (but in no event more than five (5) Business Days) after
receipt by the Seller thereof, the Seller (or the Servicer on its behalf) shall
provide to the Purchaser copies of any written correspondence or other materials
received from the Licensor pursuant to Section 5.1 of the PSA and copies or
summaries of any other correspondence or other materials provided to the Seller
by AcelRx or the Servicer under the PSA or the Servicing Agreement if not
otherwise furnished contemporaneously to the Purchaser (including, without
limitation, any information provided to the Seller pursuant to or in connection
with compliance by AcelRx under Article V of the PSA).

 

(b)     The Seller shall not willfully take any action to become subject to a
Bankruptcy Event (including supporting any other Person’s efforts to initiate or
otherwise precipitate a Bankruptcy Event) and the Seller shall provide the
Purchaser with written notice as promptly as practicable (and in any event
within five (5) Business Days) after obtaining Knowledge of the occurrence of
any Bankruptcy Event in respect of the Seller.

 

(c)     The Seller shall notify the Purchaser in writing not less than thirty
(30) days prior to any change in, or amendment or alteration of, the Seller’s
(i) legal name, (ii) form or type of organizational structure or
(iii) jurisdiction of organization; provided, that, if any change in the
Seller’s name, identity, legal entity type or jurisdiction of organization would
make any financing or continuation statement or notice of lien filed in
connection with this SPSA seriously misleading within the meaning of applicable
provisions of the UCC, the Seller hereby authorizes the Purchaser to file such
amendments as may be required to preserve and protect the Purchaser’s title and
interest in and to the Purchased Interest and proceeds thereof and the
collateral, if any, related thereto; it is understood that, during the term of
this SPSA, each of AcelRx and the Seller shall maintain their jurisdictions of
organization in the United States.

 

(d)     The Seller shall provide the Purchaser with written notice as promptly
as practicable (and in any event within five (5) Business Days) after obtaining
Actual Knowledge of the occurrence of any breach or default by the Seller or
AcelRx of any covenant, agreement or other obligation of the Seller or AcelRx
(including in its role as Servicer), under this SPSA or any other Transaction
Documents.

 

-21-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 5.2     Confidentiality; Public Announcement. (a) Except as expressly
authorized in this SPSA or except with the prior written consent of Seller, the
Purchaser hereby agrees that (i) it will use the Confidential Information solely
for the purpose of the transactions contemplated by this SPSA and the other
Transaction Documents and as necessary in exercising its rights and remedies and
performing its obligations hereunder and thereunder; (ii) it will keep
confidential the Confidential Information; (iii) it will not furnish or disclose
to any Person any Confidential Information; and (iv) it shall take the same
commercially reasonable steps to protect the Confidential Information as it
takes to protect its own proprietary and confidential information.
Notwithstanding anything to the contrary set forth in this SPSA, the Parties
acknowledge and agree that Confidential Information shall not include any
information to the extent it can be established by competent written records (A)
is, at the time of disclosure, or thereafter becomes, a part of the public
domain or publicly known or available, other than through any act or omission of
the Purchaser in breach of its obligations under this Section 5.2, (B) was known
to the Purchaser, other than under an obligation of confidentiality, at the time
of disclosure to the Purchaser, (C) is, at the time of disclosure, or thereafter
becomes, known to the Purchaser from a source other than the Seller or any of
the Seller’s Affiliates that had a lawful right to disclose such information to
others and who, to the best knowledge of the Purchaser, did not directly or
indirectly receive such information from the Seller or any of the Seller’s
Affiliates under an obligation of confidentiality, or (D) was independently
developed by the Purchaser without use or reference to any Confidential
Information or proprietary information or materials of the Seller or any of the
Seller’s Affiliates.

 

(b)     Notwithstanding anything to the contrary set forth in this SPSA, the
Purchaser may, without the consent of Seller, (i) furnish or disclose the
Confidential Information to the Purchaser’s Representatives who have been
informed of the confidential nature of such information and who are subject to
confidentiality obligations at least as stringent as this Section 5.2 or (ii)
furnish or disclose the Specified Confidential Information to any potential or
actual purchaser, transferee or assignee (and their respective directors,
officers, employees, agents, attorneys, accountants, and other advisors and
representatives (collectively, the “Representatives”)) of all or any portion of
the Purchased Interest to whom the Purchaser is entitled to sell, transfer or
assign the Purchased Interest (or portion thereof) under Section 9.4 of this
SPSA, in each case in connection with such sale, transfer or assignment,
provided that such potential or actual purchaser, transferee or assignee (and
their respective Representatives) shall be informed of the confidential nature
of such information and such potential or actual purchaser, transferee or
assignee shall have agreed in writing to be bound by confidentiality provisions
at least as stringent as this Section 5.2. Each Party hereby acknowledges that
the United States federal and state securities laws prohibit any Person that has
material, non-public information about a company from purchasing or selling
securities of such a company or from communicating such information to any other
Person under circumstances in which it is reasonably foreseeable that such
Person is likely to purchase or sell such securities.

 

(c)     In the event that the Purchaser, its Affiliates or their respective
Representatives are required, in the opinion of its counsel, by Applicable Law
or legal or judicial process (including by deposition, interrogatory, request
for documents, subpoena, civil investigative demand or similar process) to
furnish or disclose any portion of the Confidential Information, the Purchaser
shall, except where impracticable, provide the Seller, as promptly as
practicable, with written notice of the existence of, and terms and
circumstances relating to, such requirement, and the Purchaser shall, at the
sole cost and expense of the Seller, use efforts to secure confidential
treatment of such Confidential Information at least as diligent as the Purchaser
would use to perfect its own confidential information, but in no event less than
reasonable efforts; provided that any Confidential Information so disclosed
shall still be subject to the restrictions on use set forth in this Section 5.2
and, in any event, the Parties agree to take all reasonable action to avoid
disclosure of Confidential Information in these circumstances; provided,
further, that, for the avoidance of doubt, this Section 5.2(c) shall not apply
to any disclosures or furnishings of Confidential Information (or any portion
thereof) related to or arising from the disclosure requirements of the SEC, the
NASDAQ stock market or any other stock exchange on which securities issued by a
Party or its Affiliates are traded and such disclosures or furnishings shall be
made in accordance with the second sentence of Section 5.2(e) (except with
respect to the filing of this SPSA). Any disclosure of Confidential Information
by the Purchaser in compliance with the provisions of this Section 5.2(c) shall
not be a breach of the Purchaser’s obligations under Section 5.2(a).

 

-22-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(d)     As soon as reasonably practicable following the Closing Date, the
Parties shall issue a mutually agreed to press release substantially in the
applicable form attached hereto as Exhibit D. Except as required by Applicable
Law (including disclosure requirements of the SEC, the NASDAQ stock market or
any other stock exchange on which securities issued by a Party or its Affiliates
are traded), neither Party shall make any other public announcement concerning
this SPSA or the subject matter hereof without the prior written consent of the
other, which shall not be unreasonably withheld or delayed; provided that it
shall not be unreasonable for the Seller to withhold consent with respect to any
public announcement containing any of the Confidential Information. In the event
of a required public announcement, to the extent practicable under the
circumstances, the Party making such announcement shall provide the other Party
with a copy of the proposed text of such announcement sufficiently in advance of
the scheduled release to afford such other Party a reasonable opportunity to
review and comment upon the proposed text.

 

(e)     The Parties shall coordinate in advance with each other in connection
with the filing of this SPSA (including redaction of certain provisions of this
SPSA) with the SEC, the NASDAQ stock market or any other stock exchange or
Governmental Authority on which securities issued by a Party or its Affiliate
are traded, and each Party shall use reasonable efforts to seek confidential
treatment for the terms of this SPSA proposed to be redacted, if any; provided
that each Party shall ultimately retain control over what information to
disclose to the SEC, the NASDAQ stock exchange or any other stock exchange or
Governmental Authority, as the case may be, and provided further that the
Parties shall use their reasonable efforts to file (or cause their respective
Affiliates to file) redacted versions with any Governmental Authorities which
are consistent with redacted versions previously filed with any other
Governmental Authorities. Other than such obligation, neither Party (nor its
Affiliates) shall be obligated to consult with or obtain approval from the other
Party with respect to any filings to the SEC, the NASDAQ stock market or any
other stock exchange or Governmental Authority. For clarity, once a public
announcement or other disclosure is made by a Party or one of its Affiliates in
accordance with Section 5.2(d) or Section 5.2(e), then no further consent or
compliance with Section 5.2(d) or Section 5.2(e) shall be required for any
substantially similar disclosure thereafter.

 

-23-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(f)     The Parties acknowledge and agree that the Confidentiality Agreement
shall remain in full force and effect with respect to all Pre-Closing
Confidential Information exchanged between the Parties and/or their Affiliates
prior to Closing and that, from and after the Closing, this Section 5.2 shall
control with respect to Confidential Information provided under this SPSA and
the Parties’ respective confidentiality-related rights and obligations with
respect to such Confidential Information. The Parties also acknowledge and agree
that the Purchaser shall not be permitted to furnish or disclose Pre-Closing
Confidential Information to any potential or actual purchaser, transferee or
assignee (and their respective Representatives) of all or any portion of the
Purchased Interest to whom the Purchaser is otherwise entitled to sell, transfer
or assign the Purchased Interest (or portion thereof) under Section 9.4 of this
SPSA unless such potential or actual purchaser, transferee or assignee executes
a confidentiality agreement with AcelRx containing provisions substantially
similar to the Confidentiality Agreement and that is consistent, in AcelRx’s
reasonable discretion (not to be unreasonably withheld, conditioned or delayed),
with AcelRx’s confidentiality obligations under the License Agreement. Any
disclosure of Confidential Information by the Purchaser in compliance with the
provisions of this Section 5.2 shall not be a breach of the Purchaser’s
obligations under the Confidentiality Agreement.

 

(g)     Notwithstanding anything to the contrary in this SPSA, the Parties (and
each of their respective employees, representatives or other agents) may
disclose to any and all Persons, without limitation of any kind, the U.S.
federal, state and local income tax treatment of the transactions contemplated
by this SPSA and all materials of any kind (including opinions or other tax
analyses) relating to such U.S. federal, state, and local tax treatment and that
may be relevant to understanding such U.S. federal, state, and local tax
treatment.

 

Section 5.3     Further Assurances. (a) Subject to the terms and conditions of
this SPSA, each Party shall execute and deliver such other documents,
certificates, instruments, agreements and other writings, take such other
actions and perform such additional acts under Applicable Law as may be
reasonably requested by the other Party to consummate and implement
expeditiously the transactions contemplated by, and to carry out the purposes
and intent of the provisions of, this SPSA and the other Transaction Documents,
including to (i) perfect the sale, assignment, transfer, conveyance, grant and
contribution of the Purchased Interest to the Purchaser pursuant to this SPSA,
(ii) perfect, protect, more fully evidence, vest and maintain in the Purchaser
good, valid and marketable rights and interests in and to the Purchased Interest
free and clear of all Liens (other than Permitted Liens), (iii) create, evidence
and perfect the Purchaser’s back-up security interest granted pursuant to
Section 2.1(d) and (iv) enable the Purchaser to exercise or enforce any of the
Purchaser’s rights under any Transaction Document to which the Purchaser is
party. Without limiting the foregoing, the Seller agrees to cooperate as
reasonably requested by the Purchaser in connection with the exercise by the
Purchaser of its rights pursuant to Sections 2.1(a)(v) and (vi), subject to the
terms, conditions and limitations of the PSA, the Servicing Agreement and this
SPSA and reimbursement of the expenses of the Seller, in accordance with the
PSA, the Servicing Agreement and this SPSA, in connection therewith to the
extent not reimbursed by AcelRx. 

 

-24-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(a)     The Seller and the Purchaser shall cooperate and provide assistance as
reasonably requested by the other Party, at the expense of such other Party
(except as otherwise set forth herein), in connection with any litigation,
arbitration, investigation or other proceeding (whether threatened, existing,
initiated or contemplated prior to, on or after the Closing Date) to which the
other Party, any of its Affiliates or controlling persons or any of their
respective officers, directors, managers, agents, equityholders, employees or
controlling persons is or may become a party or is or may become otherwise
directly or indirectly affected or as to which any such Persons have a direct or
indirect interest, in each case relating to any Transaction Document, the
transactions contemplated hereby or thereby or the Purchased Interest, but in
all cases excluding any litigation brought by the Seller (for itself or on
behalf of any Seller Indemnified Party) against the Purchaser or brought by the
Purchaser (for itself or on behalf of any Purchaser Indemnified Party) against
the Seller.

 

(b)     The Seller shall comply with all Applicable Laws with respect to the
Transaction Documents and the Purchased Interest, except where compliance
therewith (and only so long as such compliance) is being contested by the Seller
in good faith by appropriate proceedings and except where any non-compliance
would not reasonably be expected to result in a Material Adverse Effect.

 

(c)     The Seller shall not enter into any contract, agreement or other legally
binding arrangement (whether written or oral), or grant any right to any other
Person, other than ministerial items in connection with the maintenance of the
Seller’s corporate existence and otherwise in compliance with Sections 5.9 and
5.10 of this SPSA and any ancillary agreements entered into in order to perform
its obligations under the Transaction Documents.

 

(d)     The Seller shall not, without the prior written consent of the Purchaser
(which consent shall not be unreasonably withheld, delayed, or conditioned),
consent to any amendment, modification, supplement, restatement, waiver,
cancellation or termination, in whole or in part, of any provision of or right
under (i) the License Agreement, other than any provision relating solely to
Manufacturing Matters, where any such amendment, modification, supplement,
restatement, waiver, cancellation or termination would reasonably be expected to
result in a Material Adverse Effect or (ii) the PSA.

 

(e)     The Seller shall consult with the Purchaser prior to taking any action
to exercise any of its rights against AcelRx under the PSA and shall promptly
after obtaining Actual Knowledge thereof provide notice to the Purchaser of any
and all facts that would give rise to the Seller having the right to exercise
any rights or remedies against AcelRx, and the Seller shall diligently enforce
any of its remedies against AcelRx under the PSA. The Seller shall promptly (and
in no event more than ten (10) Business Days after receiving the applicable
written request from the Purchaser) exercise any of its rights against AcelRx
under the PSA or enforce any of its remedies against AcelRx under the PSA
following the Purchaser’s request to do so. For purposes of this SPSA, a “PSA
Triggering Event” means (i) any failure of the Seller to comply with either of
the covenants set forth in the two immediately preceding sentences or (ii) any
failure of the Seller to use commercially reasonable efforts in exercising and
enforcing its rights and remedies when requested to do so in accordance with the
immediately preceding sentence. The Parties acknowledge and agree that a PSA
Triggering Event constitutes a material breach of this SPSA by the Seller.

 

-25-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(f)     The Seller shall not, directly or indirectly, permit the transfer
(including by way of any derivative arrangement) of any of its Capital
Securities to any Person that is not a “qualified purchaser” within the meaning
of Section 2(a)(51) of the Investment Company Act including the rules and
regulations thereunder and otherwise in accordance with the provisions of this
SPSA (unless such transfer does not otherwise cause the Seller to become subject
to the registration requirements of the Investment Company Act and prior to
effecting such transfer the Seller provides an opinion of counsel addressed to
the Purchaser and in a form satisfactory to the Purchaser to that effect).

 

Section 5.4     Payments on Account of the Purchased Assets.(a)      (a) If,
notwithstanding the terms of the Licensee Instruction, the Licensee, any
Sublicensee or any other Person makes any future payment to the Seller or any of
its Affiliates in respect of the Payment Rights (which, for purposes of clarity,
shall not include any payments made to the Company Collection Account), then (i)
the portion of such payment that represents the Payment Rights payable to the
Purchaser shall be held by the Seller (or such Affiliate) in trust for the
benefit of the Purchaser in a segregated account, (ii) the Seller (or such
Affiliate) shall have no right, title or interest whatsoever in such portion of
such payment and shall not create or suffer to exist any Lien thereon and (iii)
the Seller (or such Affiliate) promptly, and in any event no later than two (2)
Business Days following the receipt by the Seller (or such Affiliate) of such
portion of such payment, shall remit by wire transfer of immediately available
funds such portion of such payment to the Purchaser Account in the exact amount
received with all necessary endorsements (if applicable).

 

(b)     If the Licensee, any Sublicensee or any other Person takes any Set-off
based on any obligation or amount owing by the Seller or any of its Affiliates
that does not constitute a Permitted Set-off hereunder and has the effect of
reducing amounts required to be paid by the Licensee in respect of the
Royalties, then the Seller promptly, and, in any event no later than two (2)
Business Days after the Seller acquires Knowledge of such Set-off, shall remit
by wire transfer of immediately available funds an amount equal to 75% of such
Set-off to the Company Collection Account (which amount, the Parties acknowledge
and agree, shall not be considered Licensor Retained Amounts for any purpose).
Any payments made by the Seller pursuant to this Section 5.4(b) shall reduce on
a dollar-for-dollar basis any amounts that would otherwise be payable under
Section 5.4(b) of the PSA by AcelRx for the same Set-off. The Parties
acknowledge and agree that, to the extent the Seller has made any payments to
the Company Collection Account for any Set-off based on the first sentence of
this paragraph (b) and all or any portion of the amount so paid is subsequently
paid by or on behalf of Licensee (including through recovery on any judgment or
from insurance) to any of the Company Collection Account, the Seller, the
Purchaser or AcelRx in payment of all or such portion of such previously Set-off
amount, such amount so paid by or on behalf of Licensee (or received through
such recovery or insurance) shall for all purposes be considered Licensor
Retained Amounts.

 

-26-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(c)     The Seller shall promptly, and in any event no later than two (2)
Business Days following the receipt by the Seller (or such Affiliate) of such
amounts, make all payments required to be made by it to the Purchaser pursuant
to this SPSA by wire transfer of immediately available funds, to the account set
forth on Exhibit C (or to such other account as the Purchaser shall notify the
Seller in writing from time to time) (the “Purchaser Account”). Any payments
made by Seller to Purchaser under this SPSA shall be made free and clear of and
without deduction or withholding for any Taxes, except as required by Applicable
Law. If Seller is required by Applicable Law to deduct or withhold any Tax from
any sums payable to Purchaser, then (i) the Seller shall make such deductions or
withholdings and pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law and provide the Purchaser with
written evidence that such payment was made; (ii) such deducted or withheld
amounts shall be treated as if paid by the Seller to Purchaser under this SPSA
and the Seller shall not be required to pay additional amounts in respect of
such deducted or withheld Taxes to the Purchaser other than solely with respect
to any deductions or withholdings on account of Covered Taxes, and (iii) solely
with respect to any deductions or withholdings on account of Covered Taxes, the
sum payable by the Seller to the Purchaser shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
and withholdings applicable to additional sums payable under this Section
5.4(c)) the Purchaser receives an amount equal to the sum it would have received
had no such deductions or withholdings been made.

 

(d)     If the Purchaser shall receive any payment in respect of Royalties, or
interest on late payments thereof, in excess of the portion that the Purchaser
is to receive under Section 2.1(a), or after the Purchaser has received the
Capped Payment Amount and any interest on any late payments of Royalties
Interest due to the Purchaser, or the Purchaser shall receive any payment in
respect of the Excluded Payments or the Licensor Retained Amounts, then (i) such
payment shall be held by the Purchaser in trust for the benefit of the Seller in
a segregated account, (ii) the Purchaser shall have no right, title or interest
whatsoever in such payment and shall not create or suffer to exist any Lien
thereon and (iii) the Purchaser promptly, and in any event no later than three
(3) Business Days following the receipt by the Purchaser of such payment, shall
remit such payment to the Seller Account pursuant to Section 5.4(e) in the exact
amount received as adjusted (if required) pursuant to Section 5.4(e) with all
necessary endorsements.

 

(e)     The Purchaser shall make all payments required to be made by it to the
Seller pursuant to this SPSA by wire transfer of immediately available funds in
United States dollars, to the account set forth on Exhibit D (or to such other
account as the Seller shall notify the Purchaser in writing from time to time)
(the “Seller Account”). Any payments made by Purchaser to Seller under this SPSA
shall be made free and clear of and without deduction or withholding for any
Taxes, except as required by Applicable Law. If Purchaser is required by
Applicable Law to deduct or withhold any Tax from any sums payable to Seller,
then (i) the Purchaser shall make such deductions or withholdings and pay the
full amount deducted to the relevant Governmental Authority in accordance with
Applicable Law and provide the Seller with written evidence that such payment
was made, (ii) such deducted or withheld amounts shall be treated as if paid by
the Purchaser to the Seller under this SPSA, and the Purchaser shall not be
required to pay additional amounts in respect of such deducted or withheld Taxes
to the Seller other than solely with respect to any deductions or withholdings
on account of Covered Taxes (provided, that, for purposes of this Section
5.4(e), all references to AcelRx or the Seller in clauses (i) through (iii) of
the definition of Covered Taxes shall instead be deemed to be references to the
Purchaser), and (iii) solely with respect to any deductions or withholdings on
account of Covered Taxes, the sum payable by the Purchaser to the Seller shall
be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 5.4(e)) the Seller receives an amount equal to
the sum it would have received had no such deductions or withholdings been made.

 

-27-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 5.5     License Agreement and PSA. (a) The Seller (i)  shall not,
without the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld, delayed, or conditioned, forgive, release or compromise
any Royalties payable by the Licensee under the License Agreement, (ii) shall
not enter into any new contract, agreement or legally binding arrangement in
respect of the Purchased Interest (other than in connection with the
non-exclusive rights to certain of the Purchased Interest that it retains under
Sections 2.1(a)(ii) and (iii)) without the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld, delayed, or
conditioned, and (iii) shall not agree to do any of the foregoing. The Seller
shall promptly (and in any case within five (5) Business Days) deliver to the
Purchaser copies of all fully-executed or definitive writings related to the
matters set forth in clauses (i), (ii) and (iii) of the immediately preceding
sentence except to the extent such writing is related solely to Manufacturing
Information or Manufacturing Matters and does not relate to any claims of the
Licensee or any liability of the Seller under Article 9 of the Manufacture and
Supply Agreement by way of its reference to Section 12.5 of the License
Agreement.

 

(a)     Except as otherwise expressly set forth in this ARTICLE V, the Seller
shall not, without the prior written consent of the Purchaser, which consent
shall not be unreasonably withheld, delayed, or conditioned, grant or withhold
any consent, exercise or waive any right or option, fail to exercise any right
or option or deliver to the Licensee or AcelRx, as applicable, any notice under,
in respect of, affecting or relating to the Purchased Interest, the Purchased
Assets, the AcelRx Patents, any Joint Patents, the Licensed Product, the License
Agreement or the PSA (and excluding from such prohibition any Manufacturing
Matters), except in each case where doing so would not reasonably be expected to
result in a Material Adverse Effect. The Seller shall promptly (and in any case
within five (5) Business Days) deliver to the Purchaser copies of all
fully-executed or definitive writings related to the matters set forth in the
immediately preceding sentence where the Purchaser’s prior written consent is
required.

 

(b)     Promptly (and in any case within five (5) Business Days) after receiving
notice from AcelRx alleging any breach of or default under the License Agreement
by AcelRx or the Licensee or the PSA by AcelRx or the Seller or asserting the
existence of any facts, circumstances or events that, alone or together with
other facts, circumstances or events, would reasonably be expected (with or
without the giving of notice or passage of time, or both) to give rise to a
breach of or default under the License Agreement by AcelRx or the Licensee or
the PSA by AcelRx or the Seller, or any other correspondence relating to the
foregoing, the Seller shall, to the extent not prohibited by obligations of
confidentiality contained in the License Agreement, provide a copy thereof or
give written notice in reasonable detail thereof to the Purchaser. In the event
that the Seller proposes to exercise any right under the PSA relating to an
attempt to cure a default by AcelRx under the License Agreement or the PSA, the
Seller shall provide prompt written notice thereof to the Purchaser and the
Purchaser shall cooperate with the Seller in its effort to cure or cause AcelRx
to cure any such breach or default. At its sole election, the Purchaser shall
have the right to instruct the Seller to exercise any and all of the Seller’s
rights under the PSA relating to an attempt to cure a default by AcelRx under
the License Agreement or the PSA and, upon delivery of such instruction by the
Purchaser, the Seller shall use commercially reasonable efforts to exercise such
rights as so instructed.

 

-28-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(c)     In the event any breach or default with respect to Payment Rights shall
occur and the Seller has Knowledge thereof, the Seller shall promptly request
(but in any event within five (5) Business Days) AcelRx, in its capacity as
Servicer, to take commercially reasonable actions as are permissible under the
License Agreement and Applicable Law to enforce the Payment Rights on behalf of
the Purchaser in accordance with the requirements of the Servicing Agreement. In
the event that the Seller fails to promptly (and in any event within five (5)
Business Days) request AcelRx take such actions referenced in the preceding
sentence, the Purchaser shall have the right to instruct AcelRx directly to, in
its capacity as Servicer, take such actions for the purpose of enforcing such
Payment Rights on behalf of the Purchaser in accordance with the requirements of
the Servicing Agreement. Notwithstanding the foregoing, the Purchaser
acknowledges and agrees that it shall have no right to enforce such Payment
Rights directly on its own behalf, shall not bring any action, suit or
proceeding for such enforcement against the Licensee, and shall rely exclusively
on the Servicer under the Servicing Agreement for such enforcement in accordance
with the terms of the Servicing Agreement. Without limiting the foregoing,
neither the Seller nor the Purchaser shall have any claims or rights (i) to seek
to cause or enforce performance under the License Agreement by the Licensee,
including but not limited to any action, suit or proceeding alleging any failure
by the Licensee to use the level of effort required by the License Agreement in
the performance of the Licensee’s obligations thereunder or (ii) to seek payment
of any amounts due from or to any party under the License Agreement or the
Manufacture and Supply Agreement, other than amounts constituting Payment
Rights, and in that case only in accordance with the Servicing Agreement. It is
acknowledged and agreed that the Licensee is entitled to certain Set-offs and to
take Royalty Reductions against, under and in accordance with the License
Agreement and the Manufacture and Supply Agreement, with respect to payments due
to the Licensor and its direct and indirect assignees (including the Seller
under the PSA and the Purchaser under this SPSA) as and to the same extent as
the Licensee would be entitled to Set-off and take Royalty Reductions against
such payments thereunder prior to giving effect to any assignment (including the
transactions contemplated by the PSA and this SPSA), including but not limited
to any Set-off or Royalty Reduction to which the Licensee may be entitled
thereunder in the case of any failure or delay in the supply of Licensed Product
by the Licensor or its Affiliates.

 

(d)     The Purchaser hereby acknowledges and agrees to the terms of the
Licensee Consent, for the benefit of the Seller and of the Licensor, as a third
party beneficiary of this Section 5.5(e).





 

-29-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 5.6     Termination of the License Agreement; New Arrangement. (a)
Without limiting the provisions of Section 5.5 or any other rights or remedies
the Purchaser may have under this SPSA, if the Licensee terminates or provides
written notice of termination of the License Agreement or the License Agreement
otherwise terminates (whether with respect to the Territory as a whole or with
respect to any of France, Germany, Italy, Spain or the United Kingdom), in any
case during the Royalty Term and before the Purchaser has received the Capped
Payment Amount, and a New Arrangement is effected by the Seller or its
Affiliates, then the Purchaser shall have the correlative rights under and in
respect of the New Arrangement as it has hereunder with respect to the Purchased
Interest (and, if such termination is only in part in respect of the Licensed
Product in any of France, Germany, Italy, Spain or the United Kingdom (and not
the Territory as a whole), with respect to such portion of the Purchased
Interest as is derived from such portion of Net Sales in such country).

 

(a)     Should the Purchaser identify any potential New Arrangement in the
circumstances described above during the Royalty Term and before the Purchaser
has received the Capped Payment Amount and while AcelRx remains obligated to use
its commercially reasonable efforts to negotiate a New Arrangement under Section
5.6(a) of the PSA, the Seller agrees to consider and negotiate in good faith
with respect to a new license agreement effecting such New Arrangement that
satisfies the requirements for a New Arrangement provided for in the PSA
promptly upon the written request of the Purchaser.

 

Section 5.7     Audits. (a) The Seller shall not, without the prior written
consent of the Purchaser, and the Seller shall, upon the written request of the
Purchaser, exercise the audit rights that are available under Section 8.5 of the
License Agreement in accordance with Section 5.7 of the PSA. The Seller and the
Purchaser agree that all of the expenses of any audit carried out at the request
of the Purchaser pursuant to this Section 5.7(a) that would otherwise be borne
by the Seller pursuant to the PSA shall instead be borne by the Purchaser and
reimbursed to the Seller promptly on demand, together with the Seller’s
out-of-pocket costs and expenses incurred in connection with such audit. The
Seller shall furnish to the Purchaser any audit report prepared in connection
with such audit, provided that any information regarding Manufacturing Matters
or Manufacturing Information that does not relate to any claims of the Licensee
or any liability of AcelRx under Article 9 of the Manufacture and Supply
Agreement by way of its reference to Section 12.5 of the License Agreement may
be omitted from such report by the auditor or may be redacted by the Seller
prior to providing such report to the Purchaser. Upon receipt of the Capped
Payment Amount, the Purchaser shall cease to have rights under this Section 5.7
to cause the Seller to effect an audit, provided that the Purchaser shall be
entitled to receive a copy of any audit report covering Payment Rights during
the annual period in which the Capped Payment Amount is received.

 

(a)     In the event that an audit conducted pursuant to Section 5.7(a) uncovers
that the amounts actually paid to the Purchaser for any period in respect of the
Purchased Interest was less than the amounts that should have been paid to the
Purchaser for such period in respect of the Purchased Interest, the Seller shall
promptly pay to the Purchaser the relevant portion of any amount it receives
through the efforts of the Servicer to pursue collection of such underpayment
(which may include interest on such amount and reimbursement, for the expenses
of such audit received, from the Licensee), to the extent not paid directly to
the Purchaser by the Licensee or the Servicer.

 

Section 5.8     Tax Matters.

 

(a)     The transfer of the Purchased Interest pursuant to Section 2.1(a) of
this SPSA shall be treated as a true sale of such Purchased Interest for Tax
purposes.

 

-30-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(b)     The Seller and Purchaser shall each be liable for, and shall pay when
due, [*] of any Transfer Taxes payable by reason of the transfer of the
Purchased Assets under the PSA and the transfer of the Purchased Interest under
this SPSA and shall file all necessary returns, reports or other filings with
respect to all such Transfer Taxes.

 

(c)     At Purchaser’s reasonable expense, (i) Seller will use commercially
reasonable efforts (including upon Purchaser’s reasonable request) to file any
Tax form or other documentation required to be filed by Seller or AcelRx under
Applicable Law in effect as of the date hereof that would enable Purchaser to
receive payments under this SPSA and the License Agreement free from, or at a
reduced rate of, withholding Tax or other Taxes that would result in a reduction
of Royalties, and (ii) Seller will use commercially reasonable efforts to file
any other Tax form or other documentation required to be filed by Seller or
AcelRx under Applicable Law that is not in existence as of the date hereof that
would enable Purchaser to receive payments under this SPSA and the License
Agreement free from, or at a reduced rate of, withholding Tax or other Taxes
that would result in a reduction to the definition of “Royalties” unless, in
Seller’s reasonable judgment, the completion, execution or submission of such
Tax form or documentation would materially prejudice the legal or commercial
position of Seller.

 

(d)     Seller will promptly notify Purchaser in the event that it has Actual
Knowledge of any withholding or other Taxes that may constitute a reduction of
Royalties pursuant to the proviso in clause (c) of the definition of “Royalties”
and will consult with Purchaser in good faith in determining whether such Taxes
are owed.

 

(e)     Seller and Purchaser will each use commercially reasonable efforts, at
the request and expense of the other Party, to cooperate with each other to
minimize any Taxes imposed on or with respect to the Royalties or otherwise
incurred with respect to the transactions undertaken pursuant to the Transaction
Documents. Upon the reasonable request of a Party, the other Party will, at the
requesting Party’s expense, use commercially reasonable efforts to obtain a
refund of any non-de minimus amount that the Parties agree (in their reasonable
discretion) is attributable to a payment made pursuant to this Agreement and
with respect to which a non-de minimus refundable payment is likely to be
available from the applicable Tax authority to which a Tax payment was made.

 

Section 5.9     Separateness Obligations. The Seller shall maintain its
existence separate and distinct from any other Person, including taking the
following actions, as appropriate:

 

(a)     maintaining in full effect its existence, rights and franchises as a
Delaware limited liability company and obtaining and preserving its
qualification to do business in each jurisdiction in which such qualification is
or will be necessary to protect the validity and enforceability of this SPSA and
each other instrument or agreement necessary or appropriate to properly
administer this SPSA and permit and effectuate the transactions contemplated
hereby and thereby;

 

(b)     maintaining its own deposit accounts, separate from those of AcelRx, any
of its directors or officers and their respective Affiliates;

 

-31- 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(c)     conducting no material transactions between itself and any of its
Affiliates, other than entering into and performing the Transaction Documents to
which it is party and permitting AcelRx and the Servicer to pay expenses on its
behalf and to otherwise take actions on its behalf in accordance with
Section 5.9 of the PSA;

 

(d)     allocating fairly and reasonably the cost of any shared overhead
expenses, including office space, with AcelRx, any of its directors or officers
or any of their respective Affiliates;

 

(e)     conducting its affairs separately from those of AcelRx, any of its
directors or officers or any of their respective Affiliates and maintaining
accurate and separate books, records and accounts and financial statements,
including in connection with the purchase of the Purchased Assets from AcelRx;
it being agreed that performance under the Transaction Documents and payment by
AcelRx and the Servicer of expenses on the Seller’s behalf or AcelRx otherwise
taking actions on the Seller’s behalf in accordance with Section 5.9 of the PSA
will not result in the Seller’s contravening this clause (e);

 

(f)     acting solely in its own name and not that of any other Person,
including AcelRx, any of its directors or officers or any of their respective
Affiliates, and at all times using its own stationery, invoices and checks
separate from those of AcelRx, any of its directors or officers or any of their
respective Affiliates;

 

(g)     not holding itself out as having agreed to pay or guarantee, or as
otherwise being liable for, the obligations of AcelRx, any of its directors or
officers or any of their respective Affiliates;

 

(h)     maintaining all of its assets in its own name and not commingling its
assets with those of any other Person except as contemplated by the Transaction
Documents;

 

(i)     paying its own operating expenses and other liabilities out of its own
funds; provided that AcelRx and the Servicer may pay expenses on behalf of the
Seller and may otherwise take actions on the Seller’s behalf in accordance with
Section 5.9 of the PSA;

 

(j)     paying all Taxes owed by it in the event it is individually obligated to
pay such Taxes separate and apart from AcelRx; provided that AcelRx and the
Servicer may pay Taxes on behalf of the Seller;

 

(k)     observing all formalities required by the organizational documents of
the Seller, including, without limitation, maintaining one Independent Manager;

 

(l)     maintaining adequate capital for the normal obligations reasonably
foreseeable in a business of the Seller’s size and character and in light of its
contemplated business operations and obligations;

 

(m)     not acquiring obligations of AcelRx, any of its directors or officers or
any of their respective Affiliates except as contemplated by the Transaction
Documents;

 

-32-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(n)     holding itself out to the public as a legal entity separate and distinct
from any other Person, including AcelRx or any Affiliate of AcelRx;

 

(o)     correcting any known misunderstanding regarding its separate identity;

 

(p)     not forming, acquiring or holding any subsidiaries or equity interests
in any other Person; and

 

(q)     not sharing any common logo with or identifying itself as a department
or division of AcelRx, any of its directors or officers or any of their
respective Affiliates.

 

Section 5.10     Seller Restrictive Covenants. The Seller covenants with the
Purchaser that it will perform and comply with each of the following covenants
and not engage in any activity prohibited by this SPSA without the prior written
consent of the Purchaser authorizing the Seller to engage in such activity (and
specifying the terms and conditions (if any) upon which it may engage in such
activity):

 

(a)     Except in accordance with the Seller’s organizational documents and the
Transaction Documents, the Seller shall not, directly or indirectly, (i) declare
or pay any dividend or make any distribution on its Capital Securities, whether
in cash, property, securities or a combination thereof, to AcelRx or any other
owner of a beneficial interest in the Seller or otherwise with respect to any
ownership of its Capital Securities, (ii) purchase, redeem, retire or otherwise
acquire for value any issued Capital Securities of the Seller or any of its
Affiliates or (iii) make any loan or advance to a Person, any purchase or other
acquisition of any beneficial interest, Capital Securities, warrants, rights,
options, obligations or other securities of such Person, any capital
contribution to such Person or any other investment in such Person (other than
otherwise as expressly permitted by the Transaction Documents).

 

(b)     The Seller shall not incur or create any Lien over or with respect to
any of the Seller’s assets, other than any security interest created or required
to be created hereunder.

 

(c)     The Seller shall not incur, create, issue, assume, guarantee or
otherwise become liable for or with respect to, or become responsible for, the
payment or performance of, contingently or otherwise, whether present or future,
indebtedness.

 

(d)     The Seller shall not liquidate or dissolve, consolidate with, merge with
or into, or sell, convey, transfer, lease or otherwise dispose of the Purchased
Assets, the Purchased Interest or all or any material portion of its other
property and assets (except that the Seller may make distributions to AcelRx in
accordance with the Seller’s organizational documents and the Transaction
Documents and may transfer assets to the Purchaser and the Collateral Agent in
accordance with the Transaction Documents) to, or purchase or otherwise acquire
any assets of (except that the Seller may purchase or otherwise acquire assets
in accordance with the Transaction Documents), any other Person, or permit any
other Person to merge with or into, or consolidate or otherwise combine with,
the Seller.

 

-33-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(e)     The Seller shall not, directly or indirectly, issue, deliver or sell, or
consent to issue, deliver or sell, any actual, contingent, future or executory
membership interests, limited liability company interests, beneficial interests
or other equity or ownership interests (however designated, whether voting or
non-voting), except for any additional Capital Securities of the Seller issued
to AcelRx while AcelRx continues to own all of the outstanding Capital
Securities of the Seller.

 

(f)     The Seller shall comply with, and cause compliance with, its
organizational documents.

 

(g)     The Seller shall not engage in any business or activity other than
purchasing, selling and pledging the Purchased Assets, collecting the Royalties
and remaining a party to, and taking the actions required by, the Transaction
Documents.

 

(h)     The Seller shall not take any action to waive, repeal, amend, vary,
supplement or otherwise modify the organizational documents of the Seller in a
manner that would adversely affect (x) the rights, remedies, privileges or
preferences of the Purchaser under any of the Transaction Documents or
Applicable Law or (y) the Purchased Assets or the Purchased Interest.

 

(i)     The Seller shall not employ any employees other than as required by any
provisions of local law; provided, that AcelRx and the Servicer shall not be
deemed to be employees for purposes of this Section 5.10(i).

 

(j)     The Seller shall not enter into any agreement prohibiting the ability of
the Purchaser to amend or otherwise modify any Transaction Document; provided,
that the foregoing prohibition shall not apply to restrictions contained in any
Transaction Document.

 

(k)     The Seller shall, or shall cause the Servicer, to take any actions
directed by the Purchaser in accordance with the terms of this SPSA or any other
Transaction Document, including with respect to the Seller’s exercising its
rights pursuant to the PSA to cause AcelRx to exercise its audit rights under
the License Agreement.

 

(l)     The Seller shall not, directly or indirectly, transfer (including by way
of any derivative arrangement) any of its interest in the Purchased Assets to
any Person other than the Purchaser, including any interest the Seller may have
in the Payment Rights following the achievement of the Capped Payment Amount, at
any time before the Purchaser has received the Capped Payment Amount.

 

ARTICLE VI     

THE CLOSING

 

Section 6.1     Closing. Subject to delivery of the closing deliverables set
forth in Section 6.2 by the Seller and Section 6.3 by the Purchaser, the closing
of the transactions contemplated hereby (the “Closing”) shall take place at 9:00
a.m., Eastern Standard Time, on September 18, 2015 (the “Closing Date”),
contemporaneous with the execution of this SPSA, at the offices of Cadwalader,
Wickersham & Taft LLP located at One World Financial Center, New York, New York
10281, or on such other date, at such other time or at such other place, in each
case as the Parties mutually agree.

 

-34-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 6.2     Closing Deliverables of the Seller. Prior to or at, and as a
condition precedent to, the Closing, the Seller shall deliver or cause to be
delivered to the Purchaser the following:

 

(a)     the PSA duly executed by each of the Seller and AcelRx;

 

(b)     this SPSA duly executed by the Seller;

 

(c)     the Bill of Sale duly executed by the Seller;

 

(d)     a copy of the Licensee Instruction duly executed by AcelRx, which shall
have been delivered to the Licensee in accordance with the License Agreement;

 

(e)     an opinion or opinions of one or more counsel to Seller substantially in
the form of Exhibit F;

 

(f)     the Servicing Agreement duly executed by all parties thereto other than
the Purchaser;

 

(g)     a certificate of an executive officer of the Seller (the statements made
in which shall be true and correct on and as of the Closing Date): (i) attaching
copies, certified by such officer as true and complete, of (x) the
organizational documents of the Seller and (y) resolutions of the governing body
of the Seller authorizing and approving the execution, delivery and performance
by the Seller of the Transaction Documents and the transactions contemplated
hereby and thereby, (ii) setting forth the incumbency of the officer or officers
of the Seller who have executed and delivered the Transaction Documents,
including therein a signature specimen of each such officer or officers and
(iii) attaching a copy, certified by such officer as true and complete, of a
good standing certificate of the appropriate Governmental Authority of the
Seller’s jurisdiction of organization, stating that the Seller is in good
standing under the laws of such jurisdiction;

 

(h)     the duly executed copy of the SACA executed by all parties other than
the Purchaser;

 

(i)     evidence reasonably satisfactory to the Purchaser of the release of the
Liens on the Purchased Assets granted under the Hercules Agreement;

 

(j)     evidence reasonably satisfactory to the Purchaser that all of the
conditions precedent to the Second Amendment becoming effective have been
satisfied substantially concurrently with the consummation of the transactions
contemplated by this SPSA; and

 

-35-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(k)     each of the Financing Statements and such other certificates and
documents the Purchaser may have reasonably requested to create, evidence and
perfect the sale, assignment, transfer, conveyance, contribution and grant of
the Purchased Interest pursuant to Section 2.1 and the back-up security interest
granted pursuant to Section 2.1(d).

 

Section 6.3     Closing Deliverables of the Purchaser. Prior to or at, and as a
condition precedent to, the Closing, the Purchaser shall deliver or cause to be
delivered to the Seller the following:

 

(a)     this SPSA duly executed by the Purchaser;

 

(b)     the Bill of Sale duly executed by the Purchaser;

 

(c)     the Servicing Agreement duly executed by the Purchaser;

 

(d)     a certificate of an executive officer of the Purchaser (the statements
made in which shall be true and correct on and as of the Closing Date):
(i) attaching copies, certified by such officer as true and complete, of (x) the
organizational documents of the Purchaser and (y) resolutions of the governing
body of the Purchaser authorizing and approving the execution, delivery and
performance by the Purchaser of the Transaction Documents and the transactions
contemplated hereby and thereby, (ii) setting forth the incumbency of the
officer or officers of the Purchaser who have executed and delivered the
Transaction Documents, including therein a signature specimen of each such
officer or officers and (iii) attaching a copy, certified by such officer as
true and complete, of a good standing certificate of the appropriate
Governmental Authority of the Seller’s jurisdiction of organization, stating
that the Purchaser is in good standing under the laws of such jurisdiction;

 

(e)     the duly executed copy of the SACA executed by all parties other than
the Seller; and

 

(f)     the Purchase Price in accordance with Section 2.2.

 

-36-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

ARTICLE VII

INDEMNIFICATION

 

Section 7.1     Indemnification by the Seller. Subject to Section 9.9, the
Seller agrees to indemnify and hold harmless the Purchaser and its Affiliates
and any or all of their respective partners, directors, trustees, officers,
managers, employees, members, agents and controlling persons (each, a “Purchaser
Indemnified Party”) from and against, and will pay to each Purchaser Indemnified
Party the amount of, any and all Losses awarded against or incurred or suffered
by such Purchaser Indemnified Party, whether or not involving a Third Party
Claim, arising out of (a) any breach of any representation, certification or
warranty made by the Seller in any of the Transaction Documents or in any
certificate or Servicer Report delivered by the Seller to the Purchaser in
writing pursuant to this SPSA or any other Transaction Document, (b) any breach
of or default under any covenant or agreement of the Seller in any of the
Transaction Documents, (c) any Excluded Liabilities and Obligations, (d) [*],
(e) any fees, expenses, costs, liabilities or other amounts, including brokerage
or finder’s fees or commissions, incurred or owed by the Seller to any brokers,
financial advisors or comparable other Persons retained or employed by it or for
its benefit in connection with the transactions contemplated by this SPSA, or
(f) Third Party Claims arising on or after the Closing Date and asserted against
a Purchaser Indemnified Party relating to the transactions contemplated in any
Transaction Document or the License Agreement (but, for purposes of clarity,
excluding (i) any such Third Party Claims brought by any of the Purchaser’s
shareholders in their capacity as shareholders (or in the name of the Purchaser
as a derivative or similar action for the benefit of the Purchaser’s
shareholders) against the Purchaser or any of its directors or officers based on
any cause of action or claim) and (ii) any such Losses to the extent such Losses
arise out of an actual violation of Applicable Law by any Purchaser Indemnified
Party or an actual breach by any Purchaser Indemnified Party of any other
agreement or obligation to which such Purchaser Indemnified Party is a party or
to which it or its assets are otherwise subject or bound; provided, however,
that the foregoing shall exclude any indemnification to any Purchaser
Indemnified Party (i) that has the effect of imposing on the Seller any recourse
liability for Royalties because of the insolvency or other creditworthiness
problems of the Licensee or breach of or default under the License Agreement of
the Licensee (to the extent such default does not result from the breach or
default by the Seller or the Seller’s Affiliates of or under the License
Agreement) or the insufficiency of the Royalties, whether as a result of the
amount of cash flow arising from sales or licensing of the Licensed Product or
otherwise, in any case except to the extent resulting from any breach or default
by the Seller or the Seller’s Affiliates of or under any of the Transaction
Documents, (ii) for any matter in respect of which any Seller Indemnified Party
would be entitled to indemnification under Section 7.2, (iii) to the extent
resulting from the bad faith, gross negligence or willful misconduct of any
Purchaser Indemnified Party, (iv) to the extent resulting from the failure of
the Licensee to perform any of its obligations under the License Agreement,
except to the extent resulting from any breach or default by the Seller or the
Seller’s Affiliates of or under the License Agreement or the Transaction
Documents or (v) to the extent resulting from acts or omissions of the Seller
based upon the written instructions from any Purchaser Indemnified Party (unless
the Seller is otherwise liable for such Losses pursuant to the terms of this
SPSA). With respect to indemnification by the Seller pursuant to this Section
7.1, (i) the Seller’s maximum liability shall not exceed an amount equal to (A)
[*], minus (B) the aggregate amount collected or received by the Purchaser (and
any direct or indirect transferee of the Purchaser to whom any interest in the
Purchased Interest is transferred) in respect of the Payment Rights or as a
result of any payments made by the Seller pursuant to Section 5.4(b) or by
AcelRx pursuant to Section 5.4(b) of the PSA, minus (C) the aggregate amount
collected or received by the Purchaser (and any direct or indirect transferee of
the Purchaser to whom any interest in the Purchased Interest is transferred)
pursuant to the exercise of its rights under this Section 7.1 or under Section
2.1(a)(vi) (without duplication of any amounts received pursuant to clauses (B)
or (D)), minus (D) the aggregate amount collected or received by the Purchaser
pursuant to Article V of the Servicing Agreement (without duplication of any
amounts received pursuant to clauses (B) or (C)).

 

-37- 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 7.2     Indemnification by the Purchaser. Subject to Section 9.9, the
Purchaser agrees to indemnify and hold each of the Seller and its Affiliates and
any or all of their respective partners, directors, officers, managers, members,
employees, agents and controlling Persons (each, a “Seller Indemnified Party”)
harmless from and against, and will pay to each Seller Indemnified Party the
amount of, any and all Losses awarded against or incurred or suffered by such
Seller Indemnified Party, whether or not involving a Third Party Claim, arising
out of (a) any breach of any representation or warranty made by the Purchaser in
any of the Transaction Documents to which it is a Party or any certificate
delivered by the Purchaser to the Seller in writing pursuant to this SPSA,
(b) any breach of or default under any covenant or agreement of the Purchaser in
any Transaction Document to which the Purchaser is party or (c) any fees,
expenses, costs, liabilities or other amounts, including brokerage or finder’s
fees or commissions, incurred or owed by the Purchaser to any brokers, financial
advisors or comparable other Persons retained or employed by it or for its
benefit in connection with the transactions contemplated by this SPSA; provided;
however, that the foregoing shall exclude any indemnification to any Seller
Indemnified Party (i) to the extent resulting from the bad faith, gross
negligence or willful misconduct of any Seller Indemnified Party, (ii) for any
matter in respect of which any Purchaser Indemnified Party would be entitled to
indemnification under Section 7.1 or (iii) to the extent resulting from acts or
omissions of the Purchaser or any of its Affiliates based upon the written
instructions from any Seller Indemnified Party (unless the Purchaser is
otherwise liable for such Losses pursuant to the terms of this SPSA).

 

Section 7.3     Procedures for Third Party Claims. If any Third Party Claim
shall be brought or alleged against an indemnified party in respect of which
indemnity is to be sought against an indemnifying party pursuant to Section 7.1
or Section 7.2, the indemnified party shall, promptly after receipt of notice of
the commencement of such Third Party Claim, notify the indemnifying party in
writing of the commencement thereof, enclosing a copy of all papers served, if
any; provided, that the omission to so notify such indemnifying party will not
relieve the indemnifying party from any liability that it may have to any
indemnified party under Section 7.1 or Section 7.2 unless, and only to the
extent that, the indemnifying party is actually prejudiced by such omission. In
the event that any Third Party Claim is brought against an indemnified party and
it notifies the indemnifying party of the commencement thereof in accordance
with this Section 7.3, the indemnifying party will be entitled, at the
indemnifying party’s sole cost and expense, to participate therein and, to the
extent that it may wish, to assume the defense thereof, with counsel selected by
such indemnifying party, but reasonably satisfactory to such indemnified party
(which counsel shall not, except with the consent of the indemnified party, be
the current counsel to the indemnified party with respect to such Third Party
Claim), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not, subject to the immediately succeeding sentence, be liable to such
indemnified party under this ARTICLE VII for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. In any such Third Party
Claim, an indemnified party shall have the right to retain its own counsel, but
the reasonable fees and expenses of such counsel shall be at the sole cost and
expense of such indemnified party unless (a) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel,
(b) the indemnifying party has assumed the defense of such proceeding and has
failed within a reasonable time to retain counsel reasonably satisfactory to
such indemnified party or (c) the named parties to any such Third Party Claim
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential conflicts of interests between them
based on the advice of counsel to the indemnified party. It is agreed that the
indemnifying party shall not, in connection with any Third Party Claim or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate law firm (in addition to local counsel where
necessary) for all such indemnified parties. The indemnifying party shall not be
liable for any settlement of any Third Party Claim effected without its prior
written consent (which shall not be unreasonably withheld, conditioned or
delayed), but, if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any Loss by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or discharge of any pending or
threatened Third Party Claim in respect of which any indemnified party is or
could have been a party and indemnity could be sought hereunder by such
indemnified party, unless such settlement, compromise or discharge, as the case
may be, (i) includes an unconditional, full written release of such indemnified
party, in form and substance reasonably satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such claim or
proceeding, (ii) does not include any statement as to an admission of fault,
culpability or failure to act by or on behalf of any indemnified party and
(iii) does not impose on such indemnified party any continuing obligations or
restrictions other than customary and reasonable confidentiality obligations
relating to such claim, settlement or compromise.

 

-38-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 7.4     Other Claims.(a)      A claim by an indemnified party under this
ARTICLE VII for any matter not involving a Third Party Claim and in respect of
which such indemnified party seeks indemnification hereunder may be made by
delivering, in good faith, a written notice of demand to the indemnifying party,
which notice shall contain (a) a description and the amount of any Losses
incurred or suffered or reasonably expected to be incurred or suffered by the
indemnified party to the extent known, (b) a statement that the indemnified
party is entitled to indemnification under this ARTICLE VII for such Losses and
a reasonable explanation of the basis therefor, and (c) a demand for payment in
the amount of such Losses. For all purposes of this Section 7.4, the Seller
shall be entitled to deliver such notice of demand to the Purchaser on behalf of
the Seller Indemnified Parties, and the Purchaser shall be entitled to deliver
such notice of demand to the Seller on behalf of the Purchaser Indemnified
Parties. Within fourteen (14) days after receipt by the indemnifying party of
any such notice, the indemnifying party may deliver to the indemnified party
that delivered the notice a written response in which the indemnifying party (a)
agrees that the indemnified party is entitled to the full amount of the Losses
claimed in the notice from the indemnified party; (b) agrees that the
indemnified party is entitled to part, but not all, of the amount of the Losses
claimed in the notice from the indemnified party; or (c) indicates that the
indemnifying party disputes the entire amount of the Losses claimed in the
notice from the indemnified party. If the indemnified party does not receive
such a response from the indemnifying party within such fourteen (14) day
period, then the indemnifying party shall be conclusively deemed to have agreed
that the indemnified party is entitled to the full amount. If the indemnifying
party and the indemnified party are unable to resolve any dispute relating to
any amount of the Losses claimed in the notice from the indemnified party within
thirty (30) days after the delivery of the response to such notice from the
indemnifying party, then the Parties shall be entitled to resort to any legal
remedy available to such Party to resolve such dispute that is provided for in
this SPSA, subject to all the terms, conditions and limitations of this SPSA.

 

-39-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 7.5     Time Limitations.(a)      (a) The Seller shall have liability
under Section 7.1(a) with respect to any breach of any representation or
warranty made by the Seller in any of the Transaction Documents or in any
certificates or Servicer Reports delivered by the Seller to the Purchaser in
writing pursuant to this SPSA or any other Transaction Document, except with
respect to the proviso in this Section 7.5, only if the Purchaser notifies the
Seller of a claim, specifying the factual basis of such claim in reasonable
detail, on or prior to the date that is [*] years after the date such
representation or warranty was first made; provided, that, notwithstanding the
foregoing, such survival period for the representations and warranties made by
the Seller in Section 3.8 before the expiration of which the Purchaser must
provide notice to the Seller with respect to a claim for a breach shall be [*]
years from the date such representations and warranties were first made.

 

(b)     The Purchaser shall have liability under Section 7.2 with respect to any
breach of any representation or warranty made by the Purchaser in any of the
Transaction Documents to which it is a party or any certificate delivered by the
Purchaser to the Seller in writing pursuant to this SPSA or any other
Transaction Document only if, on or prior to the date that is two (2) years
after the date such representation or warranty was first made, the Seller
notifies the Purchaser of such claim, specifying the factual basis of such claim
in reasonable detail.

 

Section 7.6     Exclusive Remedy. Except for any claims for specific performance
pursuant to Section 9.2, and as may be set forth in Section 9.9, and the rights
and remedies available to the Purchaser under the PSA as a third-party
beneficiary of the PSA to the extent specified therein, following the Closing,
the indemnification afforded by this ARTICLE VII shall be the sole and exclusive
remedy for any and all Losses awarded against or incurred or suffered by the
Purchaser Indemnified Parties against the Seller, and the Seller Indemnified
Parties against the Purchaser, as the case may be, in connection with the
transactions contemplated by the Transaction Documents, including with respect
to any breach of any representation or warranty made by a Party in any of the
Transaction Documents or any certificate delivered by a Party to the other Party
in writing pursuant to this SPSA or any breach of or default under any covenant
or agreement by a Party pursuant to any Transaction Document, in each case,
other than (x) any breach or default resulting from the fraud, willful
misconduct or bad faith of such Party; provided that any action, suit or
proceeding brought with respect to any claim described in clause (x) above shall
be subject to the monetary limitation on recovery by indemnification pursuant to
Section 7.1 (in the aggregate with any other amounts that are subtracted from
the [*] amount in determining the monetary limitation on recovery by
indemnification pursuant to Section 7.1).

 

 -40-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 7.7     Limitations.(a)      (a) The Purchaser acknowledges and agrees
that, other than the representations and warranties of the Seller specifically
contained in any of the Transaction Documents or in any certificate or Servicer
Report delivered by the Seller to the Purchaser in writing pursuant to this SPSA
or any other Transaction Document, there are no representations or warranties of
the Seller or any other Person either expressed or implied with respect to the
Royalties, the Purchased Interest, Net Sales, the AcelRx Intellectual Property
Rights, the Purchased Assets, the Payment Rights, applicable regulatory
approvals, the Licensed Product, the License Agreement, this SPSA or the
transactions contemplated hereby or in any of the other Transaction Documents or
otherwise, and that it does not rely on, and shall have no remedies in respect
of, any representation or warranty not specifically set forth in any of the
Transaction Documents or in any certificate or Servicer Report delivered by the
Seller to the Purchaser in writing pursuant to this SPSA or any other
Transaction Document. Without limiting the foregoing, the Purchaser acknowledges
and agrees that, except as expressly set forth in any representation or warranty
in any of the Transaction Documents or in any certificate or Servicer Report
delivered by the Seller to the Purchaser in writing pursuant to this SPSA or any
other Transaction Document, the Purchaser shall have no claim or right regarding
Losses pursuant to this ARTICLE VII or otherwise with respect to any
information, documents or materials furnished or made available to the Purchaser
or any of its Affiliates or its or its Affiliates’ Representatives in any data
room, presentation, interview or in any other form or manner relating to the
transactions contemplated hereby or by the License Agreement or any of the other
Transaction Documents.

 

(b)     Notwithstanding anything herein to the contrary, but subject to the
remainder of this Section 7.7, in no event shall any Seller Indemnified Party or
Purchaser Indemnified Party have any liability for, or Losses be deemed to
include, any special, consequential, punitive or exemplary damages, whether in
contract or tort, regardless of whether the other Party shall be advised, shall
have reason to know, or in fact shall know of the possibility of such damages
suffered or incurred by any such Seller Indemnified Party or Purchaser
Indemnified Party in connection with this SPSA, any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby, except in
the event such damages are determined, by a court of competent jurisdiction, to
be, and become, payable to a Third Party.

 

ARTICLE VIII

TERMINATION

 

Section 8.1     Termination of Agreement. This SPSA shall terminate on the
earlier of (a) twelve (12) months after the later of the last day of the Royalty
Term or the date of delivery to the Purchaser of any final audit report after
such last day of the Royalty Term (or the last day following the last day of the
Royalty Term on which the Seller, pursuant to Section 5.7, continues to have the
right to cause an audit to occur under Section 5.7 of the PSA), (b) upon
completion of any audit for the year in which the Purchaser has received the
Capped Payment Amount and settlement of any payments then due to the Purchaser
as demonstrated by such audit (or the last day following the time when the
Purchaser has so received the Capped Payment Amount that the Seller, pursuant to
Section 5.7, continues to have the right to cause an audit to occur under
Section 5.7 of the PSA with respect to the year in which the Purchaser so
received the Capped Payment Amount) and (c) mutual written agreement of the
Purchaser and the Seller.

 

-41-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 8.2     Effect of Termination. Upon the termination of this SPSA
pursuant to Section 8.1, this SPSA shall become void and of no further force and
effect; provided, however, that (a) the provisions of Section 5.2, ARTICLE VII,
this ARTICLE VIII and ARTICLE IX shall survive such termination and shall remain
in full force and effect, (b) if, upon the termination of this SPSA, any Payment
Rights are payable to the Purchaser, this SPSA shall remain in full force and
effect until any and all such payments have been made in full, and (except as
provided in this Section 8.2) solely for that purpose, and (c) nothing contained
in this Section 8.2 shall relieve either Party from liability for any breach of
this SPSA that occurs prior to or after (with respect to any provisions of this
SPSA that remain in effect after such termination in accordance with this
Section 8.2).

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1     Survival. All representations, warranties and covenants made in
this SPSA, in any other Transaction Document or in any certificate delivered
pursuant to this SPSA shall survive the execution and delivery of this SPSA and
the Closing for the periods set forth in this SPSA, such other Transaction
Document or such certificate, as applicable. The rights hereunder to
indemnification and payment of Losses or other remedies based on any such
representations, warranties or covenants shall not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time in respect of, in each case, whether before or
after the execution and delivery of this SPSA or the Closing, the accuracy or
inaccuracy of or compliance with, any such representation, warranty or covenant.

 

Section 9.2     Specific Performance. Each Party acknowledges and agrees that,
if it fails to perform any of its obligations under any of the Transaction
Documents, the other Party may have no adequate remedy at law. In such event,
each Party agrees that the other Party shall have the right, in addition to any
other rights it may have (whether at law or in equity), to seek specific
performance of this SPSA and to pursue any other equitable remedies including
injunction. Each Party may pursue such specific performance or other equitable
remedies without going through any of the procedures set forth in ARTICLE VII.

 

Section 9.3     Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be effective (a) upon receipt when sent
by registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, (b) upon receipt when sent by an overnight courier, (c) on the date
personally delivered to an authorized officer of the Party to which sent or
(d) on the date transmitted by facsimile or other electronic transmissions with
a confirmation of receipt, in all cases, with a copy emailed to the recipient at
the applicable address, addressed to the recipient as follows:

 

-42-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

if to the Seller, to:

c/o AcelRx Pharmaceuticals, Inc.
351 Galveston Drive
Redwood City, California 94063
Attention: Chief Executive Officer
Telephone: 650-216-3500
Facsimile: 650-216-6500
Email: hrosen@acelrx.com

 

with a copy to (which shall not constitute notice):

AcelRx Pharmaceuticals, Inc.
351 Galveston Drive
Redwood City, California 94063
Attention: Chief Financial Officer
Telephone: 650-216-3500
Facsimile: 650-216-6500
Email: tmorris@acelrx.com

 

with a copy to (which shall not constitute notice):

Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Matthew Browne
Telephone: 858-550-6000
Facsimile: 858-550-6420
Email: brownemt@cooley.com

 

if to the Purchaser, to:

PDL BioPharma, Inc.
932 Southwood Blvd.
Incline Village, Nevada 89451
Attention: General Counsel
Telephone: 775-832-8500
Facsimile: 775-832-8501
Email: general.counsel@pdl.com

 

-43-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

with a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071-3197
Attention: Karen Bertero, Esq.
Telephone: 213-229-7360
Facsimile: 213-229-6360
Email: KBertero@gibsondunn.com

 

Each Party may, by notice given in accordance herewith to the other Party,
designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent.

 

Section 9.4     Assignment; Successors and Assigns. The Seller shall not be
entitled to assign any of its rights or delegate any of its obligations under
this SPSA without the prior written consent of the Purchaser (which, for
purposes of clarity, the Parties acknowledge and agree shall not prohibit any
such delegation that is effected under the Servicing Agreement to the extent
such delegation is contemplated by the express terms thereof and which, for
purposes of clarity, the Parties acknowledge and agree shall not require the
Seller to obtain a consent from Purchaser in connection with any transaction
effected by AcelRx in accordance with Section 5.10 of the PSA). Subject to
compliance with Section 5.2, the Purchaser may, without the consent of the
Seller, assign any of its rights and delegate any of its obligations under this
SPSA without restriction; provided, however, that, notwithstanding anything to
the contrary set forth in this SPSA, the Purchaser shall not, without the prior
written consent of the Seller, (i) effect any such assignment if such assignment
would result in the need for the Seller or the Servicer to work at any time with
more than one Person (which, for purposes of clarity, may be an agent or other
representative for multiple Persons) in connection with the Seller’s or the
Servicer’s administration of, and performance of its obligations under, this
SPSA or the Servicing Agreement or any of the other Transaction Documents, as
applicable, (ii) assign any of the Purchased Interest if such assignment would
violate any provision contained in the License Agreement or in the Licensee
Consent, (iii) assign any of its rights or delegate any of its obligations
hereunder if any such assignment or delegation would violate any of the
provisions contained in the License Agreement or the Licensee Consent,
(iv) assign any of the Purchased Interest or its other rights hereunder to any
Person to whom such assignment would be illegal, or with whom a contractual
relationship with the Seller, Licensor or the Licensee would be illegal, under
Applicable Law of any jurisdiction or (v) assign any of the Purchased Interest
or its other rights hereunder, or (if the assets of the Purchaser consist
primarily of the Purchased Interest) any Capital Securities of or other
participatory interest in the Purchaser, to any Person that is not a Permitted
Holder. A “Permitted Holder” is a Person that is a “qualified purchaser” within
the meaning of Sections 2(a)(51) and 3(c)(7) of the United States Investment
Company Act of 1940, as amended, including the rules and regulations thereunder
and a “qualified institutional buyer” within the meaning of Section 5 of the
Securities Act of 1933. The Purchaser shall give written notice to the Seller of
the completion of any assignment permitted by this Section 9.4 promptly (but in
any event within five (5) Business Days) after the occurrence thereof. Any
purported assignment of rights or delegation of obligations in violation of this
Section 9.4 will be void. Subject to the foregoing, this SPSA will apply to, be
binding upon, and inure to the benefit of, the successors and permitted assigns
of the Parties.

 

-44-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 9.5     Independent Nature of Relationship. The relationship between the
Seller and the Purchaser is solely that of seller and purchaser, and neither the
Seller nor the Purchaser has any fiduciary or other special relationship with
the other Party or any of its Affiliates. This SPSA is not a partnership or
similar agreement, and nothing contained herein or in any other Transaction
Document shall be deemed to constitute the Seller and the Purchaser as a
partnership, an association, a joint venture or any other kind of entity or
legal form for any purposes, including any Tax purposes. The Parties agree that
they shall not take any inconsistent position with respect to such treatment in
a filing with any Governmental Authority.

 

Section 9.6     Entire Agreement. This SPSA, together with the Exhibits and
Schedules hereto, the other Transaction Documents and the Confidentiality
Agreement, constitute the entire agreement between the Parties, and supersede
all prior agreements, understandings and negotiations, both written and oral,
between the Parties, with respect to the subject matter of this SPSA.

 

Section 9.7     Governing Law. (a) THIS SPSA SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

(a)     Each Party irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of (i) the United States District Court
for the Southern District of New York and (ii) the Supreme Court of the State of
New York, Borough of Manhattan, for purposes of any claim, action, suit or
proceeding arising out of this SPSA, any of the other Transaction Documents or
any of the transactions contemplated hereby or thereby, and agrees that all
claims in respect thereof shall be heard and determined only in such courts.
Each Party agrees to commence any such claim, action, suit or proceeding only in
the United States District Court for the Southern District of New York or, if
such claim, action, suit or proceeding cannot be brought in such court for
jurisdictional reasons, in the Supreme Court of the State of New York, Borough
of Manhattan, and agrees not to bring any such claim, action, suit or proceeding
in any other court. Each Party hereby waives, and agrees not to assert in any
such claim, action, suit or proceeding, to the fullest extent permitted by
Applicable Law, any claim that (i) such Party is not personally subject to the
jurisdiction of such courts, (ii) such Party and such Party’s property is immune
from any legal process issued by such courts or (iii) any claim, action, suit or
proceeding commenced in such courts is brought in an inconvenient forum. Each
Party agrees that a final judgment in any such claim, action, suit or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Applicable Law. Each Party
acknowledges and agrees that this Section 9.7(b) constitutes a voluntary and
bargained-for agreement between the Parties.

 

-45-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

(b)     The Parties agree that service of process in any claim, action, suit or
proceeding referred to in Section 9.7(b) may be served on either Party anywhere
in the world, including by sending or delivering a copy of such process to such
Party in any manner provided for the giving of notices in Section 9.3. Nothing
in this SPSA will affect the right of either Party to serve process in any other
manner permitted by Applicable Law. Each Party waives personal service of any
summons, complaint or other process, which may be made by any other means
permitted by New York law.

 

Section 9.8     Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SPSA, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SPSA BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.8.

 

Section 9.9     Severability. If one or more provisions of this SPSA are held to
be invalid, illegal or unenforceable by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this SPSA, which shall remain in full force and effect, and the Parties shall
replace such invalid, illegal or unenforceable provision with a new provision
permitted by Applicable Law and having an economic effect as close as possible
to the invalid, illegal or unenforceable provision. Any provision of this SPSA
held invalid, illegal or unenforceable only in part or degree by a court of
competent jurisdiction shall remain in full force and effect to the extent not
held invalid or unenforceable.

 

Section 9.10     Counterparts. This SPSA may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This SPSA shall
become effective when each Party shall have received a counterpart hereof signed
by the other Party. Any counterpart may be executed by facsimile or other
similar means of electronic transmission, including “PDF”, and such facsimile or
other electronic transmission shall be deemed an original.

 

Section 9.11     Amendments; No Waivers. Neither this SPSA nor any term or
provision hereof may be amended, supplemented, restated, waived, changed,
terminated or modified except with the written consent of the Parties. No
failure or delay by either Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. No notice to or demand on either Party
in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval hereunder shall, except as may otherwise be
stated in such waiver or approval, be applicable to subsequent transactions. No
waiver or approval hereunder shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder. 

 

-46-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

Section 9.12     No Third Party Rights. Other than the Parties, and except as
set forth in the last sentence of Section 2.4, Section 5.2(f) and Section 5.5(e)
with respect to AcelRx, which is an express intended third party beneficiary of
those provisions, no Person will have any legal or equitable right, remedy or
claim under or with respect to this SPSA. This SPSA may be amended or
terminated, and any provision of this SPSA may be waived, without the consent of
any Person who is not a Party (other than the last sentence of Section 2.4,
Section 5.2(f) and Section 5.5(e), with respect to which any such amendment,
termination or waiver would require the consent of AcelRx (including as Licensor
with respect to Section 5.5(e) notwithstanding Section 9.11). The Seller shall
enforce any legal or equitable right, remedy or claim under or with respect to
this SPSA for the benefit of the Seller Indemnified Parties and the Purchaser
shall enforce any legal or equitable right, remedy or claim under or with
respect to this SPSA for the benefit of the Purchaser Indemnified Parties.

 

Section 9.13     Table of Contents and Headings. The Table of Contents and
headings of the Articles and Sections of this SPSA have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms or provisions hereof.

 

Section 9.14     Cumulative Remedies. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

 

[SIGNATURE PAGE FOLLOWS]

 

-47-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

 

[sigpg107_1.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[sigpg107_2.jpg]



 



 



--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF BILL OF SALE

BILL OF SALE

 

This BILL OF SALE (this “Bill of Sale”) is dated as of September 18, 2015 (the
“Closing Date”) and executed and delivered by ARPI LLC, a Delaware limited
liability company (the “Seller”), in favor of PDL BioPharma, Inc., a Delaware
corporation (the “Purchaser” and, together with the “Seller” the “Parties”).

 

RECITALS

 

WHEREAS, the Seller and the Purchaser are parties to that certain Subsequent
Purchase and Sale Agreement, dated as of September 18, 2015 (the “SPSA”),
pursuant to which, among other things, the Seller agrees to sell, assign,
transfer, contribute, grant and convey to the Purchaser, and the Purchaser
agrees to purchase, acquire and accept from the Seller, all of the Seller’s
right, title and interest in, to and under the Purchased Interest, including the
Payment Rights, together with any and all additions and accessions to any
thereof, all improvements thereto, all substitutions and replacements therefor,
and any and all products and proceeds thereof (but excluding, in all cases, any
and all Licensor Retained Amounts), for the consideration described in the SPSA;
and

 

WHEREAS, the Parties now desire to carry out the purposes of the SPSA by the
execution and delivery of this Bill of Sale evidencing the Purchaser’s purchase,
acquisition and acceptance of all of the Seller’s right, title and interest in,
to and under the Purchased Interest, including the Payment Rights, together with
any and all additions and accessions to any thereof, all improvements thereto,
all substitutions and replacements therefor, and any and all products and
proceeds thereof (but excluding, in all cases, any and all Licensor Retained
Amounts), for the consideration described in the SPSA.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in the SPSA and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

1.     The Seller, by this Bill of Sale, does hereby sell, assign, grant,
transfer, contribute and convey to the Purchaser, and the Purchaser (and its
successors and permitted assigns) does hereby purchase, acquire and accept, all
of the Seller’s right, title and interest in, to and under the Purchased
Interest, including the Payment Rights, together with any and all additions and
accessions to any thereof, all improvements thereto, all substitutions and
replacements therefor, and any and all products and proceeds thereof (but
excluding, in all cases, any and all Licensor Retained Amounts).

 

2.     The Parties acknowledge that the Purchaser is not assuming any of the
Excluded Liabilities and Obligations.

 

EXHIBIT A-1  
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

3.     The Seller hereby covenants that, from time to time after the delivery of
this Bill of Sale, at Purchaser’s request, the Seller will do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered such further acts, conveyances, transfers, assignments, powers of
attorney and assurances as the Purchaser may reasonably require to sell, assign,
transfer, grant, contribute and convey to the Purchaser, and to put the
Purchaser in possession of, the Purchased Interest, including the Payment
Rights, together with any and all additions and accessions to any thereof, all
improvements thereto, all substitutions and replacements therefor, and any and
all products and proceeds thereof (but excluding, in all cases, any and all
Licensor Retained Amounts), for the consideration described in the SPSA (which,
for purposes of clarity, shall not require the Seller to make any request to, or
to take any action with respect to, Grünenthal, except as set forth the
Transaction Documents).

 

4.     This Bill of Sale (i) is made pursuant to, and is subject to the terms
of, the SPSA and nothing in this Bill of Sale shall alter any liability or
obligation of the Seller and the Purchaser arising under the SPSA, which shall
govern the representations, warranties and obligations of the Parties with
respect to the Purchased Interest, including the Payment Rights, together with
any and all additions and accessions to any thereof, all improvements thereto,
all substitutions and replacements therefor, and any and all products and
proceeds thereof (but excluding, in all cases, any and all Licensor Retained
Amounts) and (ii) shall be binding upon and inure to the benefit of the Seller,
the Purchaser and their respective successors and permitted assigns.

 

5.     THIS BILL OF SALE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

 

6.     This Bill of Sale may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

 

7.     The following terms as used herein shall have the following respective
meanings (and capitalized terms used herein, but not otherwise defined herein,
shall have the meaning ascribed to them in the SPSA):

 

“AcelRx” means AcelRx Pharmaceuticals, Inc., a Delaware corporation.

 

“Affiliate” means, with respect to any designated Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such designated Person. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.

 

EXHIBIT A-2 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.

 

“Capped Payment Amount” means $195,000,000.

 

“Closing Date” means September 18, 2015.

 

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.3
of the SPSA.

 

“Excluded Payments” means all amounts due or paid to AcelRx or any of its
Affiliates other than the Royalties, including all amounts due or paid to AcelRx
or any of its Affiliates pursuant to Section 7.1, Section 7.2(a), Section 7.2(b)
(other than the first four milestone payments thereunder), Section 7.2(c) or
Section 7.4 of the License Agreement.

 

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

 

“First Commercial Sale” means “First Commercial Sale” as defined in Section 1.51
of the License Agreement.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any country or jurisdiction.

 

“Grünenthal” means Grünenthal GmbH, a German company.

 

“Initial Bill of Sale” means that certain Bill of Sale, dated as of
September 18, 2015, between AcelRx and the Seller.

 

“License Agreement” means that certain Collaboration and License Agreement,
dated as of December 16, 2013, between Licensor and the Licensee, as amended
from time to time (including by the Licensee Consent and, for amendments entered
into following the Closing Date, amended in a manner consistent with the terms
of the PSA and the SPSA).

 

“Licensee” means Grünenthal, in its capacity as licensee under the License
Agreement.





 

EXHIBIT A-3  
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“Licensee Consent” means that certain letter agreement, dated July 17, 2015, by
and between Licensor and the Licensee, regarding, among other things, the
transfer of the Purchased Assets by the Licensor to the Seller and the further
transfer of the Purchased Interest by the Seller to the Purchaser.

 

“Licensee Instruction” means the irrevocable notice and direction to the
Licensee in the form set forth in Exhibit B to the PSA.

 

“Licensor” means AcelRx, in its capacity as licensor under the License
Agreement.

 

“Licensor Retained Amounts” means in the aggregate (i) the portion of Royalties
payable or paid by the Licensee from time to time, and any interest on late
payments thereof, that is in each case in excess of the amounts constituting the
Royalties Interest (including interest on late payments thereof), (ii) without
duplication of any of the amounts described in clause (i), any amount deemed
Licensor Retained Amounts under the third sentence of Section 5.4(b) of the PSA
or the third sentence of Section 5.4(b) of the SPSA, and (iii) all payments that
constitute Excluded Payments.

 

“Manufacture and Supply Agreement” means the Manufacture and Supply Agreement,
dated as of December 16, 2013, between AcelRx and Grünenthal, as amended from
time to time.

 

“New Arrangement” has the meaning set forth in Section 5.6(a) of the PSA.

 

“New License Agreement” has the meaning set forth in Section 5.6(a) of the PSA.

 

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
intellectual property rights that are Patents.

 

“Patents” means “Patents” as defined in Section 1.91 of the License Agreement.

 

“Payment Rights” means the right to receive an amount of Royalties equal to the
Royalties Interest, subject to the Capped Payment Amount, and the right to
receive interest payable or paid pursuant to the License Agreement on late
payments of amounts constituting the Royalties Interest (with such amounts in
respect of which interest is paid not exceeding the Capped Payment Amount).

 

“Permitted Set-off” means any Set-off against royalties or other amounts payable
to Licensor by Licensee under the License Agreement that is expressly permitted
under Sections 7.3(b), 7.3(c) or 7.3(d) of the License Agreement.

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

EXHIBIT A-4 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“PSA” means that certain Purchase and Sale Agreement, dated as of September 18,
2015, between AcelRx and the Seller.

 

“Purchased Interest” has the meaning set forth in Section 2.1 of the SPSA.

 

“Purchaser Portion” means (a) with respect to (i) all Royalties other than the
first four milestone payments under Section 7.2(b) of the License Agreement and
(ii) all other related amounts included in the definition of “Royalties” with
respect to the Royalties described in clause (i), seventy-five percent (75%) of
a specified amount that is payable or has been paid, and (b) solely with respect
to Royalties that consist of the first four milestone payments under Section
7.2(b) of the License Agreement and all other related amounts included in the
definition of “Royalties” with respect to such Royalties, eighty percent (80%)
of a specified amount that is payable or has been paid.

 

“Royalties” has the meaning set forth in Section 1.1 of the SPSA.

 

“Royalties Commencement Date” means the date after the Closing Date of the First
Commercial Sale in the first country in the Territory in which such First
Commercial Sale occurs.

 

“Royalties Interest” means the Purchaser Portion of Royalties.

 

“Royalty Reduction” has the meaning set forth in the PSA.

 

“Royalty Term” means the period commencing on the Royalties Commencement Date,
and ending on the last day of the last to expire “Royalty Term” as defined in
Section 7.3(e) of the License Agreement.

 

“SACA” means the Security and Control Agreement, dated as of the Closing Date,
among the Seller, the Purchaser, the servicer thereunder and U.S. Bank National
Association as initial collateral agent and initial depositary agent thereunder.

 

“Servicing Agreement” means that certain Servicing Agreement, dated
September 18, 2015, among AcelRx, as the initial servicer, the Seller and the
Purchaser.

 

“Set-off” means any set-off, off-set, charge, reduction or similar deduction;
provided, however, that “Set-off” shall not include any Royalty Reduction.

 

“Subsequent Bill of Sale” means that certain Bill of Sale, dated as of
September 18, 2015, between the Seller and the Purchaser.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, sales, use, severance,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, abandoned property, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

 

EXHIBIT A-5  
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

“Territory” means the “Territory” as defined under Section 1.111 of the License
Agreement, but including Australia only for so long as Australia remains part of
the Territory pursuant to the License Agreement.

 

“Transaction Documents” means the PSA, the Initial Bill of Sale, the Licensee
Instruction, the SPSA, the Subsequent Bill of Sale, the Servicing Agreement and
the SACA.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(d) of the SPSA is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than the State of Delaware, then “UCC” means the Uniform Commercial Code
as in effect from time to time in such other jurisdiction for purposes of the
provisions of the SPSA and any financing statement relating to such perfection
or effect of perfection or non-perfection.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

 

 

[Signature page follows]





 

EXHIBIT A-6  
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Bill of Sale as of the day
and year first written above.

 

 

ARPI LLC  

 

                  By AcelRx Pharmaceuticals, Inc., its sole Member              
              By:    

 

 

Name: Timothy E. Morris

 

    Title: Chief Financial Officer  

 

EXHIBIT A-7 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Bill of Sale as of the day
and year first written above.

 

 

 

PDL BIOPHARMA, INC.  

 

                       

 

By:

 

 

    Name:  

 

 

Title:

 

 

EXHIBIT A-8 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

[exbpr_1.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[exbpr_2.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[exbpr_3.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

PURCHASER ACCOUNT

 

 

 



  Bank Name: [*]   ABA Number: [*]   Swift: [*]  

Account Name:

[*]

  Account Number: [*]   Attention: [*]





 

EXHIBIT C-1 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

SELLER ACCOUNT

 

 

Bank Name:

[*]

 

ABA Number:

[*]

 

Account Number:

[*]

 

Account Name:

[*]

 

Attention:

[*]

 

ARPI Tax ID #:

[*]

 

EXHIBIT D-1 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

  

EXHIBIT E-1

FINANCING STATEMENT

 

[UCC-1 Financing Statement]

 

Exhibit A to UCC-1 Financing Statement with ARPI LLC,
as Debtor/Seller and PDL BioPharma, Inc., as Secured Party/Buyer

 

Item 4: Description of Collateral

 

All of Debtor’s right, title and interest in, to and under the License Agreement
to receive the Royalties Interest (up to the Capped Payment Amount), whether now
owned or existing or hereafter acquired or arising and wherever located, all
“accounts” (within the meaning of the UCC) relating thereto, the other rights
and assets included in the Purchased Interest, and any and all additions and
accessions to any of the foregoing, all improvements thereto, all substitutions
and replacements therefor and any and all products and proceeds thereof (but
excluding, in all cases, any and all Licensor Retained Amounts).

 

The following terms shall have the following meanings, with such meanings being
equally applicable to both the singular and plural forms of the terms defined:

 

“AcelRx” means AcelRx Pharmaceuticals, Inc., a Delaware corporation.

 

“Affiliate” means, with respect to any designated Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such designated Person. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.

 

“Capped Payment Amount” means $195,000,000.

 

“Closing Date” means September 18, 2015.

 

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.3
of the SPSA.

 

EXHIBIT E-1-1 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

  

“Excluded Payments” means all amounts due or paid to AcelRx or any of its
Affiliates other than the Royalties, including all amounts due or paid to AcelRx
or any of its Affiliates pursuant to Section 7.1, Section 7.2(a), Section 7.2(b)
(other than the first four milestone payments thereunder), Section 7.2(c), or
Section 7.4 of the License Agreement.

 

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

 

“First Commercial Sale” means “First Commercial Sale” as defined in Section 1.51
of the License Agreement.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any country or jurisdiction.

 

“Grünenthal” means Grünenthal GmbH, a German company.

 

“Initial Bill of Sale” means that certain Bill of Sale, dated as of
September 18, 2015, between AcelRx and the Debtor.

 

“License Agreement” means that certain Collaboration and License Agreement,
dated as of December 16, 2013, between Licensor and the Licensee, as amended
from time to time (including by the Licensee Consent and, for amendments entered
into following the Closing Date, amended in a manner consistent with the terms
of the PSA and the SPSA).

 

“Licensee” means Grünenthal, in its capacity as licensee under the License
Agreement.

 

“Licensee Consent” means that certain letter agreement, dated July 17, 2015, by
and between the Licensor and the Licensee, regarding, among other things, the
transfer of the Purchased Assets by the Licensor to the Debtor and the further
transfer of the Purchased Interest by the Debtor to the Secured Party.

 

“Licensee Instruction” means the irrevocable notice and direction to the
Licensee in the form set forth in Exhibit B to the PSA.

 

“Licensor” means AcelRx, in its capacity as licensor under the License
Agreement.

 

“Licensor Retained Amounts” means in the aggregate (i) the portion of Royalties
payable or paid by the Licensee from time to time, and any interest on late
payments thereof, that is in each case in excess of the amounts constituting the
Royalties Interest (including interest on late payments thereof), (ii) without
duplication of any of the amounts described in clause (i), any amount deemed
Licensor Retained Amounts under the third sentence of Section 5.4(b) of the PSA
or the third sentence of Section 5.4(b) of the SPSA, and (iii) all payments that
constitute Excluded Payments.

 

EXHIBIT E-1-2 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

  

“Manufacture and Supply Agreement” means the Manufacture and Supply Agreement,
dated as of December 16, 2013, between AcelRx and Grünenthal, as amended from
time to time.

 

“New Arrangement” has the meaning set forth in Section 5.6(a) of the PSA.

 

“New License Agreement” has the meaning set forth in Section 5.6(a) of the PSA.

 

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
intellectual property rights that are Patents.

 

“Patents” means “Patents” as defined in Section 1.91 of the License Agreement.

 

“Payment Rights” means the right to receive an amount of Royalties equal to the
Royalties Interest, subject to the Capped Payment Amount, and the right to
receive interest payable or paid pursuant to the License Agreement on late
payments of amounts constituting the Royalties Interest (with such amounts in
respect of which interest is paid not exceeding the Capped Payment Amount).

 

“Permitted Set-off” means any Set-off against royalties or other amounts payable
to Licensor by Licensee under the License Agreement that is expressly permitted
under Sections 7.3(b), 7.3(c) or 7.3(d) of the License Agreement.

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

“PSA” means that certain Purchase and Sale Agreement, dated as of September 18,
2015, between AcelRx and the Debtor.

 

“Purchased Interest” has the meaning set forth in Section 2.1 of the SPSA.

 

“Purchaser Portion” means (a) with respect to (i) all Royalties other than the
first four milestone payments under Section 7.2(b) of the License Agreement and
(ii) all other related amounts included in the definition of “Royalties” with
respect to the Royalties described in clause (i), seventy-five percent (75%) of
a specified amount that is payable or has been paid, and (b) solely with respect
to Royalties that consist of the first four milestone payments under Section
7.2(b) of the License Agreement and all other related amounts included in the
definition of “Royalties” with respect to such Royalties, eighty percent (80%)
of a specified amount that is payable or has been paid.

 

“Royalties” has the meaning set forth in Section 1.1 of the SPSA.

 

EXHIBIT E-1-3 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

  

“Royalties Commencement Date” means the date after the Closing Date of the First
Commercial Sale in the first country in the Territory in which such First
Commercial Sale occurs.

 

“Royalties Interest” means the Purchaser Portion of Royalties.

 

“Royalty Reduction” has the meaning set forth in the PSA.

 

“Royalty Term” means the period commencing on the Royalties Commencement Date,
and ending on the last day of the last to expire “Royalty Term” as defined in
Section 7.3(e) of the License Agreement.

 

“SACA” means the Security and Control Agreement, dated as of the Closing Date,
among the Debtor, the Secured Party, the servicer thereunder and U.S. Bank
National Association as initial collateral agent and initial depositary agent
thereunder.

 

“Servicing Agreement” means that certain Servicing Agreement, dated
September 18, 2015, among AcelRx, as the initial servicer, the Debtor and the
Secured Party.

 

“Set-off” means any set-off, off-set, charge, reduction or similar deduction;
provided, however, that “Set-off” shall not include any Royalty Reduction.

 

“SPSA” means the Subsequent Purchase and Sale Agreement, dated as of September
18, 2015, between the Debtor and the Secured Party.

 

“Subsequent Bill of Sale” means that certain Bill of Sale, dated as of
September 18, 2015, between the Debtor and the Secured Party.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, sales, use, severance,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, abandoned property, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

 

“Territory” means the “Territory” as defined under Section 1.111 of the License
Agreement, but including Australia only for so long as Australia remains part of
the Territory pursuant to the License Agreement.

 

“Transaction Documents” means the PSA, the Initial Bill of Sale, the Licensee
Instruction, the SPSA, the Subsequent Bill of Sale, the Servicing Agreement and
the SACA.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(d) of the SPSA is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than the State of Delaware, then “UCC” means the Uniform Commercial Code
as in effect from time to time in such other jurisdiction for purposes of the
provisions of the SPSA and any financing statement relating to such perfection
or effect of perfection or non-perfection.

 

EXHIBIT E-1-4 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

  

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

It is intended by Debtor and Secured Party that all right, title and interest of
the Debtor in and to the Purchased Interest is being conveyed on an absolute
basis to Secured Party under the transactions between such parties, and the use
of the terms “Debtor,” “Secured Party” and “Collateral” shall not be construed
to evidence a contrary intent, nor shall this Financing Statement constitute an
admission or acknowledgement by Debtor or Secured Party or any other Person that
the transactions between Debtor and Secured Party create only a security
interest in the foregoing property described as the Purchased Interest.

 

EXHIBIT E-1-5 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

  

EXHIBIT E-2

FINANCING STATEMENT

 

[UCC-1 Financing Statement]

 

Exhibit A to UCC-1 Financing Statement with ARPI LLC,
as Debtor and PDL BioPharma, Inc., as Secured Party

 

Item 4: Description of Collateral

 

All of Debtor’s right, title and interest in, to and under the License Agreement
to receive the Royalties Interest (up to the Capped Payment Amount), whether now
owned or existing or hereafter acquired or arising and wherever located, all
“accounts” (within the meaning of the UCC) relating thereto, the other rights
and assets included in the Purchased Interest, and any and all additions and
accessions to any of the foregoing, all improvements thereto, all substitutions
and replacements therefor and any and all products and proceeds thereof;
provided, that the foregoing shall in all cases exclude (and the Secured Party
shall have no interest in) any and all Licensor Retained Amounts and any
proceeds or products thereof.

 

The following terms shall have the following meanings, with such meanings being
equally applicable to both the singular and plural forms of the terms defined:

 

“AcelRx” means AcelRx Pharmaceuticals, Inc., a Delaware corporation.

 

“Affiliate” means, with respect to any designated Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such designated Person. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.

 

“Capped Payment Amount” means $195,000,000.

 

“Closing Date” means September 18, 2015.

 

EXHIBIT E-2-1 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

  

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.3
of the SPSA.

 

“Excluded Payments” means all amounts due or paid to AcelRx or any of its
Affiliates other than the Royalties, including all amounts due or paid to AcelRx
or any of its Affiliates pursuant to Section 7.1, Section 7.2(a), Section 7.2(b)
(other than the first four milestone payments thereunder), Section 7.2(c), or
Section 7.4 of the License Agreement.

 

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

 

“First Commercial Sale” means “First Commercial Sale” as defined in Section 1.51
of the License Agreement.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any country or jurisdiction.

 

“Grünenthal” means Grünenthal GmbH, a German company.

 

“Initial Bill of Sale” means that certain Bill of Sale, dated as of
September 18, 2015, between AcelRx and the Debtor.

 

“License Agreement” means that certain Collaboration and License Agreement,
dated as of December 16, 2013, between Licensor and the Licensee, as amended
from time to time (including by the Licensee Consent and, for amendments entered
into following the Closing Date, amended in a manner consistent with the terms
of the PSA and the SPSA).

 

“Licensee” means Grünenthal, in its capacity as licensee under the License
Agreement.

 

“Licensee Consent” means that certain letter agreement, dated July 17, 2015, by
and between the Licensor and the Licensee, regarding, among other things, the
transfer of the Purchased Assets by the Licensor to the Debtor and the further
transfer of the Purchased Interest by the Debtor to the Secured Party.

 

“Licensee Instruction” means the irrevocable notice and direction to the
Licensee in the form set forth in Exhibit B to the PSA.

 

“Licensor” means AcelRx, in its capacity as licensor under the License
Agreement.

 

EXHIBIT E-2-2 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

  

“Licensor Retained Amounts” means in the aggregate (i) the portion of Royalties
payable or paid by the Licensee from time to time, and any interest on late
payments thereof, that is in each case in excess of the amounts constituting the
Royalties Interest (including interest on late payments thereof), (ii) without
duplication of any of the amounts described in clause (i), any amount deemed
Licensor Retained Amounts under the third sentence of Section 5.4(b) of the PSA
or the third sentence of Section 5.4(b) of the SPSA, and (iii) all payments that
constitute Excluded Payments.

 

“Manufacture and Supply Agreement” means the Manufacture and Supply Agreement,
dated as of December 16, 2013, between AcelRx and Grünenthal, as amended from
time to time.

 

“New Arrangement” has the meaning set forth in Section 5.6(a) of the PSA.

 

“New License Agreement” has the meaning set forth in Section 5.6(a) of the PSA.

 

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
intellectual property rights that are Patents.

 

“Patents” means “Patents” as defined in Section 1.91 of the License Agreement.

 

“Payment Rights” means the right to receive an amount of Royalties equal to the
Royalties Interest, subject to the Capped Payment Amount, and the right to
receive interest payable or paid pursuant to the License Agreement on late
payments of amounts constituting the Royalties Interest (with such amounts in
respect of which interest is paid not exceeding the Capped Payment Amount).

 

“Permitted Set-off” means any Set-off against royalties or other amounts payable
to Licensor by Licensee under the License Agreement that is expressly permitted
under Sections 7.3(b), 7.3(c) or 7.3(d) of the License Agreement.

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

“PSA” means that certain Purchase and Sale Agreement, dated as of September 18,
2015, between AcelRx and the Debtor.

 

“Purchased Interest” has the meaning set forth in Section 2.1 of the SPSA.

 

“Purchaser Portion” means (a) with respect to (i) all Royalties other than the
first four milestone payments under Section 7.2(b) of the License Agreement and
(ii) all other related amounts included in the definition of “Royalties” with
respect to the Royalties described in clause (i), seventy-five percent (75%) of
a specified amount that is payable or has been paid, and (b) solely with respect
to Royalties that consist of the first four milestone payments under Section
7.2(b) of the License Agreement and all other related amounts included in the
definition of “Royalties” with respect to such Royalties, eighty percent (80%)
of a specified amount that is payable or has been paid.

 

EXHIBIT E-2-3 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

  

“Royalties” has the meaning set forth in Section 1.1 of the SPSA.

 

“Royalties Commencement Date” means the date after the Closing Date of the First
Commercial Sale in the first country in the Territory in which such First
Commercial Sale occurs.

 

“Royalties Interest” means the Purchaser Portion of Royalties.

 

“Royalty Reduction” has the meaning set forth in the PSA.

 

“Royalty Term” means the period commencing on the Royalties Commencement Date,
and ending on the last day of the last to expire “Royalty Term” as defined in
Section 7.3(e) of the License Agreement.

 

“SACA” means the Security and Control Agreement, dated as of the Closing Date,
among the Debtor, the Secured Party, the servicer thereunder and U.S. Bank
National Association as initial collateral agent and initial depositary agent
thereunder.

 

“Servicing Agreement” means that certain Servicing Agreement, dated
September 18, 2015, among AcelRx, as the initial servicer, the Debtor and the
Secured Party.

 

“Set-off” means any set-off, off-set, charge, reduction or similar deduction;
provided, however, that “Set-off” shall not include any Royalty Reduction.

 

“SPSA” means the Subsequent Purchase and Sale Agreement, dated September 18,
2015, between the Debtor and the Secured Party.

 

“Subsequent Bill of Sale” means that certain Bill of Sale, dated as of
September 18, 2015, between the Debtor and the Secured Party.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, sales, use, severance,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, abandoned property, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

 

“Territory” means the “Territory” as defined under Section 1.111 of the License
Agreement, but including Australia only for so long as Australia remains part of
the Territory pursuant to the License Agreement.

 

“Transaction Documents” means the PSA, the Initial Bill of Sale, the Licensee
Instruction, the SPSA, the Subsequent Bill of Sale, the Servicing Agreement and
the SACA.

 

EXHIBIT E-2-4 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

  

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(d) of the SPSA is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than the State of Delaware, then “UCC” means the Uniform Commercial Code
as in effect from time to time in such other jurisdiction for purposes of the
provisions of the SPSA and any financing statement relating to such perfection
or effect of perfection or non-perfection.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

This Financing Statement is being filed for precautionary purposes and shall not
constitute an admission or acknowledgement by Debtor or Secured Party, or any
other person, that the parties to the SPSA and related documents intend to enter
into any transaction other than a true and absolute sale of the property
described as the Purchased Interest herein. In the event that, contrary to the
intentions of the parties, the transfer contemplated by the SPSA and related
documents is held not to be a sale, this precautionary Financing Statement is
filed to perfect a first priority continuing security interest in and to all of
the Debtor’s right, title and interest in, to and under the Purchased Interest,
and any and all additions and accessions to any of the foregoing, all
improvements thereto, all substitutions and replacements therefor and any and
all products and proceeds thereof (but excluding, in all cases, any and all
Licensor Retained Amounts), and, in such event, the SPSA shall constitute a
security agreement.

 

EXHIBIT E-2-5 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

--------------------------------------------------------------------------------

 

  

EXHIBIT F

FORM OF OPINION

 

 

 

EXHIBIT F 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

--------------------------------------------------------------------------------

 

  

SCHEDULE 1.1

[*]

 

 

 

 

SCHEDULE 1.1-1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.